ACCEPTED
                                                           03-14-00698-CV
                                                                   5573168
                                                THIRD COURT OF APPEALS
                                                           AUSTIN, TEXAS
                                                      6/5/2015 10:24:41 PM
                                                         JEFFREY D. KYLE
                                                                    CLERK
             NO. 03-14-00698-CV

                   IN THE                  FILED IN
                                    3rd COURT OF APPEALS
          THIRD COURT OF APPEALS        AUSTIN, TEXAS
              AT AUSTIN, TEXAS      6/5/2015 10:24:41 PM
                                      JEFFREY D. KYLE
                                            Clerk

SHAMARK SMITH LIMITED PARTNERSHIP, ET AL.,
                Appellants,
                    v.
          MARTIN M. LONGORIA,
                 Appellee




            APPELLEE’S BRIEF




                   JAMES DAVID WALKER
                   P. O. Box 41
                   Milano, Texas 76556
                   SBOT 20706000
                   Phone: (512) 636-9520
                   Fax: (512) 455-7922
                   Email: walker@2appeal.com
                   ATTORNEY FOR
                   APPELLEE MARTIN M. LONGORIA


       ORAL ARGUMENT REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL

       Trial counsel W. W. Torrey enters an appearance as appellate co-counsel for
Appellee Martin M. Longoria. Torrey now serves as the duly elected County and
District Attorney for Milam County, Texas. This case is a holdover from his
private practice.

      James D. Walker continues to serve as Appellee’s lead appellate counsel.




                                        i
                                       TABLE OF CONTENTS

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . xii

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

SUMMARY OF ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Appellants’ Brief contains numerous complaints which are supported by neither
     argument nor authority and Appellants consequently have waived any error
     thereby raised. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

         I. EVIDENCE SUPPORTING DAMAGES. . . . . . . . . . . . . . . . . . . . . . . . . 15

                  I-A. Theories of Liability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
                        Appellants’ liability-theory complaints are not preserved.. . . 15
                        The complaints lack merit. . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

                  I-B. Defamation Damages Presumed. . . . . . . . . . . . . . . . . . . . . . . . . 17
                        Under Texas defamation law, Longoria's general damages
                              (reputation damages and mental anguish damages) are
                              presumed and need not be shown supported by evidence
                              because: (1) Appellants' theft accusation was defamatory
                              per se; and (2) in some instances the theft accusation
                              constituted statutory libel.. . . . . . . . . . . . . . . . . . . . . . . 17
                        The Texas Constitution restricts judicial power to change
                              common law and statutory principles governing
                              defamation. Texas courts must apply Texas defamation
                              law if such application is not clearly prohibited by the
                              federal constitution.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                        Longoria’s recovery of presumed defamation damages is not
                              barred by the federal constitution. . . . . . . . . . . . . . . . . 22



                                                         ii
        I-C. Any Review of Damages Should Be Limited. . . . . . . . . . . . . . . 26
              If a review of general damages is required, then such a review
                     should be limited to the issues of whether damages are
                     either excessive or the product of improper influences
                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

        I-D. Reputation Damages. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
              Although Longoria's reputation damages are presumed and
                    need not be shown supported by evidence, Longoria’s
                    reputation damages are nevertheless supported by
                    evidence. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

        I-E. Mental Anguish Damages. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37
              Although Longoria's mental anguish damages are presumed
                    and need not be shown supported by evidence,
                    Longoria's mental anguish damages are nevertheless
                    supported by evidence... . . . . . . . . . . . . . . . . . . . . . . . . 37

        I-F. Exemplary Damages. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46
              Because Appellants’ only complaint about exemplary damages
                    is that they cannot be recovered without an award of
                    actual damages, it follows that Longoria should recover
                    the exemplary damages awarded if he recovers any
                    amount of actual damages. . . . . . . . . . . . . . . . . . . . . . . 46

II. EVIDENCE SUPPORTING ATTORNEY’S FEES. . . . . . . . . . . . . . . . 47

Longoria recovered damages, but his attorney’s fee award is not dependent
     on a recovery of damages. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 47

        Longoria is entitled to attorney’s fees and costs under the Uniform
             Declaratory Judgments Act, which authorizes “the court” to
             award attorney’s fees that are equitable and just. . . . . . . . . . . 47

        Additionally and alternatively, Longoria is entitled to attorney’s fees
              and costs under CPRC Chapter 134, the Texas Theft Liability
              Act . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

                                                 iii
       Longoria’s attorney’s fee award is supported by evidence. . . . . . . . 51

       Any failure to apportion attorney’s fees does not require reversal. . 55

       Any failure to condition appellate attorney’s fees on success does not
             require reversal. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

III. CHALLENGE FOR CAUSE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59

       III-A. Complaint Not Preserved. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59
              Appellants failed to preserve complaint about the trial court’s
                   ruling on their challenge for cause.. . . . . . . . . . . . . . . . 59
                   Appellants failed to identify (either by name or number)
                          specific objectionable veniremembers that would
                          remain on the jury list. . . . . . . . . . . . . . . . . . . . . 60
                   If Appellants are deemed to have identified specific
                          objectionable veniremembers, it was not shown to
                          have been timely done. . . . . . . . . . . . . . . . . . . . . 61
                   Appellants failed to exhaust their peremptory challenges
                          on veniremembers who were challenged for cause
                          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 62
                   Appellants secured an undue advantage by using one of
                          their peremptory challenges on a Hispanic-
                          surnamed veniremember who was not challenged
                          for cause. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 64

       III-B. No Abuse Of Discretion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66
              Even if complaint had been preserved, the court did not abuse
                    its discretion by overruling Appellants’ challenge for
                    cause. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66
                    The error assigned in this Court differs from the
                           complaint made at trial. . . . . . . . . . . . . . . . . . . . 66
                    In any event, the challenged veniremembers did not
                           exhibit a bias. . . . . . . . . . . . . . . . . . . . . . . . . . . . 67
                    The challenged veniremembers exhibited (at worst)
                           confusion, misunderstanding, and ignorance of the
                           law. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 67

                                              iv
                                     Any confusion was dispelled (rehabilitated) by
                                          Longoria's counsel and the trial court. . . . . . . . . 70

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 74

CERTIFICATE OF WORD COUNT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 75

APPENDIX. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 76
    1. Longoria’s Affidavit
    2. Longoria’s Voluntary Statement Given to Deputy Ivy
    3. Marcus’ Handwritten Statement
    4. Marcus’ Typed Statement
    5. List of Property Values Submitted to Sheriff
    6. Deputy Ivy’s Investigative Report
    7. Deputy Ivy’s Probable Cause Affidavit
    8. Smith’s Grand Jury Submission (Direct File)
    9. Grand Jury No Bill
    10. Smith’s Sworn Proof of Loss Submitted to Insurance Company
    11. Notice of Insurance Claim Reported 3/3/2008
    12. Insurance Claim Red Flagged
    13. Insurance Claim Paid
    14. Jury Charge




                                                            v
                                          INDEX OF AUTHORITIES

                                                             Cases

Air Routing Int'l Corp. v. Britannia Airways, Ltd., 150 S.W.3d 682
(Tex.App.–Hou. [14th Dist.] 2004, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

Arrow Marble, LLC v. Killion, 441 S.W.3d 702 (Tex.App.–Hou. [1st Dist.] 2014,
no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812 (Tex. 1997). . . . 52

Bentley v. Bunton, 94 S.W.3d 561 (Tex. 2002).. . . . . . . . . . . . . . . . . . . . . . . . 22-24

Britton v. Tex. Dep't of Crim. Justice, 95 S.W.3d 676 (Tex.App.–Hou. [1st Dist.]
2002, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 48

Burbage v. Burbage, 447 S.W.3d 249 (Tex. 2014). . . . . . . . . . . . . . . 24, 25, 35-37

Capps v. Nexion Health at Southwood Inc., 349 S.W.3d 849 (Tex.App.–Tyler
2011, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

Carey v. Piphus, 435 U.S. 247 (1978). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

City of Keller v. Wilson, 168 S.W.3d 802 (Tex. 2005). . . . . . . . . . . . . . . . . . . 33, 41

City of San Antonio v. Heim, 932 S.W.2d 287 (Tex.App.–Austin 1996, pet. den.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

Cortez ex rel. Estate of Puentes v. HCCI-San Antonio, Inc., 159 S.W.3d 87 (Tex.
2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 59, 61, 62, 67, 70

Daniels v. Empty Eye, Inc., 368 S.W.3d 743 (Tex.App.–Hou. [14th Dist.] 2012, pet
den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 49

Downing v. Burns, 348 S.W.3d 415 (Tex.App.–Hou. [14th Dist.] 2011, no pet.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

                                                                vi
Ford v. Premier Installation & Design Group, Inc., 2013 WL 4680513
(Tex.App.–Hou. [14th Dist.] 2013, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 39

Gertz v. Robert Welch, 418 U.S. 323 (U.S. 1974). . . . . . . . . . . . . . . . . . . . . . . . . 22

Guillaume v. City of Greenville, 247 S.W.3d 457 (Tex.App.–Dallas 2008, no pet.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33

Guisti v. Galveston Tribune, 105 Tex. 497 (Tex. 1912).. . . . . . . . . . . . . . . . . . . . 19

Hallett v. Houston Northwest Medical Center, 689 S.W.2d 888 (Tex. 1985). . . 59,
                                                                         61, 65

Hancock v. Variyam, 400 S.W.3d 59 (Tex. 2013). . . . . . . 18, 22, 24-26, 32, 34, 35

Holland v. Wal-Mart Stores, 1 S.W.3d 91 (Tex. 1999). . . . . . . . . . . . . . . . . . . . . 47

In re Corral-Lerma, 451 S.W.3d 385 (Tex. 2014). . . . . . . . . . . . . . . . . . . . . . . . . 49

In re Lipsky, 2015 Tex. LEXIS 350 (Tex. 2015). . . . . . . . . . . . . . . . . 19, 30, 36, 71

In re Reese, 402 B.R. 43 (Bankr. M.D. Fla. 2008). . . . . . . . . . . . . . . . . . . . . . . . . 34

Knoll v. Neblett, 966 S.W.2d 622 (Tex.App.–Hou. [14th Dist.] 1998, pet. den.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 66

Larson v. Cactus Utility Co., 730 S.W.2d 640 (Tex. 1987). . . . . . . . . . . . . . . . . . 28

Leyendecker & Associates, Inc. v. Wechter, 683 S.W.2d 369 (Tex. 1984). . . . . . 20

Matthews v. Candlewood Builders, Inc., 685 S.W.2d 649 (Tex. 1985). . . . . . . . . 56

McCluskey v. Randall's Food Mkts., Inc., 2004 WL 2340278 (Tex.App.–Hou. [14th
Dist.] 2004, pet. den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 61

McCullough v. Scarbrough, Medlin & Assocs., 435 S.W.3d 871 (Tex.App.–Dallas
2014, pet. den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

                                                                vii
McGregor v. Vela, 2002 WL 220072 (Tex.App.–Austin 2002, no pet.). . . . . . . . 33

McMillin v. State Farm Lloyds, 180 S.W.3d 183 (Tex.App.–Austin 2005, pet.
den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 63

Medical v. Wikle, 2013 WL 2390103 (Tex.App.–Amarillo 2013, no pet.). . . . . . 36

Miranda v. Byles, 390 S.W.3d 543 (Tex.App.–Hou. [1st Dist.] 2012, pet. den.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 56

Moore v. Lillebo, 722 S.W.2d 683 (Tex. 1986). . . . . . . . . . . . . . . . . . . . . . . . . . . 39

Murff v. Pass, 249 S.W.3d 407 (Tex. 2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 73

Northeast Texas Motor Lines, Inc. v. Hodges, 158 S.W.2d 487 (Tex. 1942). . . . 73

Parkway Co. v. Woodruff, 901 S.W.2d 434 (Tex. 1995). . . . . . . . . . . 38, 40, 42, 44

R & R Res. Corp. v. Echelon Oil & Gas, 2011 Tex. App. LEXIS 295
(Tex.App.–Austin 2011, pet. den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 58

Rogers v. City of Fort Worth, 89 S.W.3d 265 (Tex.App.–Fort Worth 2002, no pet.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 44

SEC v. Singer, 786 F. Supp. 1158 (S.D.N.Y. 1992). . . . . . . . . . . . . . . . . . . . . . . . 34

Simon & Schuster v. Dove Audio, 970 F. Supp. 279 (S.D.N.Y. 1997).. . . . . . . . . 33

Smirl v. Globe Laboratories, Inc., 188 S.W.2d 676 (Tex. 1945). . . . . . . . . . . . . . 65

Smith v. Dean, 232 S.W.3d 181 (Tex.App.–Fort Worth 2007, pet. den.). . . . 68, 73

South Tex. Freightliner, Inc. v. Muniz, 288 S.W.3d 123 (Tex. App. Corpus Christi
2009, pet. den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

Southwest Grain Co. v. Garza, 2007 WL 1087179 (Tex.App.–Corpus Christi
2007, pet. den.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 54

                                                               viii
Southwestern Tel. & Tel. Co. v. Long, 183 S.W. 421 (Tex.Civ.App.–Austin 1915,
no writ).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29, 40

Strong v. Nicholson, 580 So. 2d 1288 (Miss. 1991). . . . . . . . . . . . . . . . . . . . . . . . 45

Texas Farm Bureau Ins. Cos. v. Sears, 54 S.W.3d 361 (Tex.App.–Waco 2001),
rev’d, 84 S.W.3d 604 (Tex. 2002).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 42

Thrift v. Hubbard, 974 S.W.2d 70 (Tex.App.–San Antonio 1998, pet. den.). . . . 28

Tom Benson Chevrolet, Inc. v. Alvarado, 636 S.W.2d 815 (Tex.App.–San Antonio
1982, writ ref’d n.r.e.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299 (Tex. 2006). . . . . . . . . . . . 57

Tony Houseman Assocs. v. Couch, 1996 WL 125529 (Tex.App.–Beaumont 1996,
no writ).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46

Tranum v. Broadway, 283 S.W.3d 403 (Tex.App.–Waco 2008, pet. den.). . 16, 18,
                                                                       27, 28

Turner v. KTRK TV, Inc., 38 S.W.3d 103 (Tex. 2000). . . . . . . . . . . . . . . . . . . 21, 24

Union Pac. R.R. v. Legg, 2009 WL 2476636 (Tex.App.–Austin 2009, no pet.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 69

Valley Nissan, Inc. v. Davila, 133 S.W.3d 702 (Tex.App.–Corpus Christi 2003, no
pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 45

Waste Management of Texas, Inc. v. Texas Disposal System Landfill, Inc., 434
S.W.3d 142 (Tex. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28, 35, 36, 39
Will. v. Skelton, 2007 WL 899907 (Tex.App.–Waco 2007, pet. den.).. . . . . . 64

Williamson v. New Times, Inc., 980 S.W.2d 706 (Tex.App.–Fort Worth 1998, no
writ). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 37



                                                                ix
Wyler Indus. Works v. Garcia, 999 S.W.2d 494 (Tex.App.–El Paso 1999, no pet.)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41

Zeliff v. Jennings, 61 Tex. 458 (Tex. 1884). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19




                                                                 x
                                  Constitution, Statutes, and Rules

Texas Civil Practice And Remedies Code § 134.003. . . . . . . . . . . . . . . . . . . . . . . 48

Texas Civil Practice And Remedies Code § 134.005. . . . . . . . . . . . . . . . . . . . . . . 48

Texas Civil Practice And Remedies Code § 37.009. . . . . . . . . . . . . . . . . . . . . . . . 47

Texas Civil Practice And Remedies Code § 73.001. . . . . . . . . . . . . . . . . . . . . 19, 20

Texas Penal Code § 31.03. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Texas Rules of Appellate Procedure, Rule 33.1. . . . . . . . . . . . . . . . . . 15, 56, 58, 73

Texas Rules of Appellate Procedure, Rule 38.1. . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Texas Rules of Civil Procedure, Rule 274. . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 56

Texas Rules of Civil Procedure, Rule 286. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 51




                                                        xi
                          STATEMENT OF THE CASE

       Appellants’ statement of the case fails to note that Appellants also sought

relief under the Uniform Declaratory Judgments Act and the Texas Theft Liability

Act.




                                         xii
                               STATEMENT OF FACTS

      Appellee Martin M. Longoria owns and operates a business which has

employed as many as sixteen people.1 He owns harvesting equipment plus

substantial real property in Mexico.2 He has negotiated many contracts.3 He pays

taxes and supports a family.4

      Longoria was born in Mexico but has been in the United States on a

permanent visa for 34 years.5 He employs both U.S. and Mexican citizens.6 His

foreign employees are brought to the U.S. through work visas.7

      Longoria has succeeded despite many challenges. He has a third grade

education.8 He cannot read the English language.9 He has difficulty understanding

the nuances of certain English language words.10

      1
          (RR8:225,228,260)
      2
          (RR6:173; RR8:215)
      3
          (RR8:218)
      4
          (RR8:278)
      5
          (RR8:259-260,277; Appendix2 / PlExh8B-2,p.4)
      6
          (RR8:222)
      7
          (RR8:224,260)
      8
          (Appendix2 / PlExh8B-2,p.5)
      9
          (Appendix2 / PlExh8B-2,p.5)
      10
           (RR8:237-242; RR9:17-18)

                                             1
      Longoria had for at least six years had provided contract labor (ranch work)

for Appellant Paul Smith (a criminal-defense attorney) and Appellant Sharon

Marcus (then Smith’s wife).11 Smith and Marcus then made Longoria the fall guy

in a scheme to collect insurance proceeds.

      The insurance scheme concerned the deconstruction of, and alleged theft of

property from, a rural vacant farm house (herein the House).12 The House was

owned by Appellant Shamark Smith Limited Partnership.13 Smith managed the

Partnership but he allowed Marcus to make decisions and representations about

the House.14 Marcus was the limited partner and thus had the economic benefit.15

      The tax appraisal district appraised the House as having no value.16 A

neighbor described the House as a “buzzard roost.”17

       Longoria and Smith discussed deconstructing the House.18 Smith told


      11
           (7RR:145; 8RR:102,181; PlExh8B-2,p.6; Appendix1 / PlExh14A-15)
      12
           (5RR:13; RR6:130; RR7:45-46; Appendix6 / PlExh7A)
      13
           (DefExh7A; 7RR:92-93)
      14
        (RR6:267; RR7:56-62,67,91-94; RR8:244,278-279; Appendix3 / PlExh6B; Appendix8 /
PlExh29,p.2)
      15
           (RR5:73)
      16
           (RR7:99-101)
      17
           (RR6:154,177-178)
      18
           (PlExh8B-2,p.8)

                                             2
Longoria that he would need to discuss it with Marcus to see what she wants to

do.19

        About six months later, Marcus and Longoria discussed the House.20

Longoria testified that Marcus said she might doze it down.21 Longoria contends,

but Appellants deny, that he and Marcus reached the following agreement:

Longoria would deconstruct the House; Longoria would keep the roof tin; and,

Marcus would keep the lumber.22

        The evidence does not leave any room for a misunderstanding. For example,

Longoria testified that only he and Marcus were present during the discussion.23 In

contrast, Smith and Marcus testified that they both were present – and insisted that

they had declined Longoria’s offer to deconstruct the house, telling Longoria that

they planned to turn the House into a bed and breakfast.24

        About three days after Marcus and Longoria made the agreement,




        19
             (RR8:244,278-279,299-300)
        20
             (PlExh8B-2,pp.8-9; Appendix1 / PlExh14A-15; RR8:244-245)
        21
             (RR8:245)
        22
             (Appendix2 / PlExh8B-2,pp.8-9; Appendix1 / PlExh14A-15; RR8:244-246)
        23
             (RR8:219,245)
        24
             (RR7:124-126,215-217)

                                               3
Longoria’s employees began deconstructing the House.25 Per the agreement, they

removed the tin and began storing it at Longoria’s headquarters but left the lumber

stacked in place.26

      Over the course of about a week Longoria’s employees made enough noise

to be heard by several neighbors - hammering, crinkling, banging, beating,

“tearing something down.”27 Smith and Marcus admitted to having heard the

hammering.28

      Smith conceded that Longoria knew where Smith and Marcus lived (just a

few hundred yards across the road from the House) and, additionally, that

Longoria knew Smith and Marcus drove by the House on a daily basis.29 The

House was on top of a hill and was visible from two county roads.30

      On March 2, 2008, about a week after the work had commenced, Smith

purported to “discover” the House’s condition (being partially deconstructed).31


      25
           (RR8:188; Appendix2 / PlExh8B-2,pp.8-9)
      26
           (PlExh8B-2,pp.10-14)
      27
           (RR6:129-130,133-136,163,179-180)
      28
           (RR7:174-175,217-218)
      29
           (RR7:138,218; RR8:244-245; Appendix1 / PlExh14A-15,par.6)
      30
           (RR6:185-186; RR8:273-274)
      31
           (Appendix6 / PlExh7A; RR7:217–219)

                                               4
Smith and Marcus called the sheriff and reported a burglary committed by persons

unknown.32 They complained that both personalty and building materials had been

stolen.33

       The next day, Smith notified his insurance company about the “theft.”34

Smith posted ads in seven different newspapers offering a reward for information

related to the “theft.”35

       Thereafter, Marcus and a neighbor visited Longoria’s headquarters and

recognized the stored tin (decoratively painted) as having come from the House.36

They passed Longoria on the way back but did not stop.37 Although Smith was

aware of this tin “discovery,” and although the neighbor repeatedly encouraged

Marcus to call Longoria, neither Marcus nor Smith contacted Longoria and

likewise neither notified law enforcement about the tin “discovery.”38

       Some days after this “discovery” of the tin Marcus, on March 11, 2008,


       32
            (Appendix6 / PlExh7A)
       33
            (Appendix6 / PlExh7A)
       34
            (Appendix10 / DefExh1)
       35
            (DefExh5A-thru-5G; RR7:28,187)
       36
            (RR6:154,182,188-189; RR7:134,249-250; RR8:109-110)
       37
            (RR6:169-170,189-190; RR8:253-254)
       38
            (RR6:154,169-170,183,186-187,190; RR7:134,249-250; RR8:111)

                                              5
purported to “discover” Longoria’s employees drive to the House.39 These

employees are the same people who Longoria had sent to work on Marcus’

property for the past six years.40 Sheriff West and Deputy Ivy went to the scene

after Marcus “called and stated that the suspects who had stolen the items from the

farmhouse had returned.”41

      Marcus and Smith told Sheriff West that Longoria "did it."42

Longoria arrived at the House to find his employees being detained with their

hands in the air “like criminals.”43 This occurred in the presence of at least one of

Marcus’ neighbors.44

      Longoria gave a voluntary statement and was released.45 He confirmed that

he had instructed his employees to deconstruct the house, admitted to taking the

tin, and explained the agreement he had with Marcus.46 He offered to take a lie



      39
           (Appendix6 / PlExh7A; Appendix4 / PlExh6A; RR7:249-250)
      40
           (RR8:181-182,242-243)
      41
           (Appendix6 / PlExh7A; Appendix4 / PlExh6A)
      42
           (RR6:208,226-227; RR8:255)
      43
           (RR8:252; Appendix6 / PlExh7A)
      44
           (Appendix6 / PlExh7A)
      45
           (Appendix2 / PlExh8B-2; Appendix6 / PlExh7A; RR8:198-99,256)
      46
           (PlExh8B-2; RR8:199,253,256-257; Appendix6 / PlExh7A)

                                             6
detector test.47

       Marcus and Smith told law enforcement that Longoria did not have

permission to deconstruct the house.48 Marcus also gave the sheriff two different

written statements (the first handwritten and the second typed) wherein she denied

having made the agreement with Longoria.49 Appellants gave the sheriff a

document which valued the property alleged to have been stolen.50

       However, other than the tin, no property had been removed from the

House.51 Longoria testified: that he had walked through the House before his

workers started;52 that when he walked through the House with the sheriff on

March 11th the building materials which had been deconstructed were still in the

house - except for the tin stored on Longoria's property;53 and, that the personalty

which had been in the house when the job began was still there.54 This was



       47
            (RR8:257-258; PlExh8B-2,p.14)
       48
            (RR8:255; Appendix6 / PlExh7A; Appendix7 / PlExh7B)
       49
            (Appendix4 / PlExh6A; Appendix3 / PlExh6B; Appendix6 / PlExh7A; RR6:267)
       50
            (Appendix6 / PlExh7A; Appendix5 / PlExh24; RR7:66-67)
       51
            (Appendix1 / PlExh14A-15,par.11)
       52
            (PlExh8B-2,pp.10-11; RR8:246-247)
       53
            (RR8:258,272)
       54
            (RR8:246; RR9:11-14; RR9:15)

                                                7
confirmed by Marcus’ neighbor, who testified that he had at first assumed there

was a misunderstanding - because he had observed that only the tin was gone and

he was aware that it was the tin that Longoria had requested in exchange for

deconstructing the House.55

      Relying on information provided by Appellants, the district attorney caused

a warrant to be issued for Longoria's arrest.56 In support of the warrant, Deputy Ivy

filed a probable cause affidavit expressing a belief that Longoria had unlawfully

appropriated property, in violation of Texas Penal Code § 31.03 (Theft - which

provides that an appropriation of property is unlawful if it is without the owner’s

effective consent).57 The affidavit reflects that Ivy’s belief is based on the fact that

Longoria admitted some of the property was stored in his yard and the fact that

Smith and Marcus stated the property was removed from the House without

permission.58

      On March 25, 2008, Longoria turned himself in, was arrested, and posted

bail.59 Smith and Marcus told people in the community that Longoria had been

      55
           (RR6:154,183-184)
      56
           (Appendix6 / PlExh7A; Appendix7 / PlExh7B; RR6:224-227; RR7:74,107,185-187)
      57
           (Appendix7 / PlExh7B; RR7:185-187)
      58
           (Appendix7 / PlExh7B; RR8:255)
      59
           (Appendix6 / PlExh7A; RR7:107; RR8:202,262)

                                                8
accused of theft and arrested.60

      Smith gave his insurance company a sworn proof of claim which included

the following statement: “Martin Longoria stole our property.”61 The values listed

in the insurance claim far exceeded the $93,600 property theft reported to law

enforcement.62

      The insurance claim included $55,260 for personalty.63 Significantly,

although the insurance policy covered only Smith’s and Marcus’ property (and not

the Partnership’s), Smith also included a claim of $250,000 for the no-tax-value

House (which belonged to the Partnership).64

      The insurance company red-flagged the claim as being "suspicious,"

because it appeared that the materials alleged to be stolen were removed during a

week time span during daylight hours, because neighbors reported hearing

hammering, and because it looked like the house was being prepared for

destruction.65 Eventually the claim was processed but, because the bulk of the


      60
           (RR7:145-146; RR8:262,280)
      61
           (Appendix11 / PlExh25; 7RR:77)
      62
           (Appendix5 / PlExh24; Appendix11 / PlExh25; PlExh26)
      63
           (Appendix11 / PlExh25)
      64
           (Appendix11 / PlExh25; RR7:77,90-96,101-102;114-118)
      65
           (Appendix12/ DefExh1; RR7:85-90)

                                              9
claim related to Partnership property not covered by the policy, the company paid

only $27,810 of the $305,260 requested.66

       Longoria’s theory is that Smith and Marcus needed money but, in planning

the insurance scheme, they simply failed to account for the fact that the

Partnership House was not covered by their personal insurance policy.67

       During the trial underlying this appeal, Smith testified that he understood, at

the time he filed the claim, that the Partnership’s property was not covered by the

insurance policy.68 He also testified that if the insurance company had sent a check

for the $250,000 Partnership-property claim, he “would have probably wanted to

cash it.”69

       At some point Smith submitted a report to the grand jury (a direct file),

wherein he accused Longoria of theft.70 On November 21, 2008, about eight

months after Longoria was arrested, the grand jury issued a no bill.71

       In the underlying civil proceeding Appellants complained that Longoria had


       66
            (RR7:29-31,95-96; Appendix13 / DefExh1; PlExh12)
       67
            (CR:338-339; RR5:40,57-66; RR8:261-262; RR9:173-175; Appendix10 / DefExh1)
       68
            (RR7:96)
       69
            (RR7:96)
       70
            (Appendix8 / PlExh29; RR7:73-75,110-111,148-150)
       71
            (Appendix6 / PlExh7A; Appendix9 / DefExh1)

                                              10
committed conversion, trespass, and statutory theft (violation of the Texas Theft

Liability Act).72 Longoria counterclaimed, complaining of defamation, malicious

prosecution, and intentional infliction of emotional harm.73

      During the trial, Marcus called several people liars, including Smith.74

Marcus testified that Sheriff West "did a lot of lying on the stand."75 Ultimately,

Marcus admitted that she herself had sworn to false statements under oath in at

least two different documents.76

      The jury unanimously failed to find that Longoria had committed

conversion, trespass, and statutory theft.77 The jury unanimously found for

Longoria on defamation, malicious prosecution, and intentional infliction.78

      Because Appellants challenge only the evidentiary support for damages and

attorney’s fees (not liability), this discussion has been limited to facts which put

Longoria’s damages in perspective. Additional facts and clarifications will be


      72
           (CR:8,116)
      73
           (CR:335)
      74
           (RR7:205,227; RR8:116-118,128,144-147)
      75
           (RR8:118)
      76
           (RR8:130-137)
      77
           (CR:1031)
      78
           (CR:1031)

                                            11
discussed in context with the argument.




                                          12
                          SUMMARY OF ARGUMENT

      Because Appellants' theft accusation was defamatory per se, and because in

some instances it constituted statutory libel, Longoria's actual damages are

presumed and need not be shown supported by evidence. Nevertheless, the

damages are supported by evidence - as is Longoria’s attorney’s fee award.

      Appellants failed to preserve any error in the trial court's ruling on their

challenge for cause. In any event, the court did not abuse its discretion by

overruling Appellants' challenge for cause.




                                          13
                                   ARGUMENT

      Appellants’ Brief contains numerous complaints which are supported

by neither argument nor authority and Appellants consequently have waived

any error thereby raised. The failure to adequately brief an issue by failing to

specifically argue and analyze one's position waives any error on appeal.

McCullough v. Scarbrough, Medlin & Assocs., 435 S.W.3d 871, 911-912

(Tex.App.–Dallas 2014, pet. den.); see TRAP 38.1(i) (brief must contain argument

for contentions made, with citation to authorities). Longoria will try not to belabor

this issue, but asks the Court to apply these principles where appropriate.




                                         14
                   I. EVIDENCE SUPPORTING DAMAGES

                              I-A. Theories of Liability

      Although Appellants do not challenge the evidentiary basis for liability,

Appellants complain about the manner in which Jury Question 19 (damages) is

linked to the liability theories. Appellants argue that Longoria thereby waived the

right to recover damages under the jury’s malicious prosecution finding (Question

12) and under the jury’s intentional infliction finding (Question 13). Appellants

also complain that the intentional infliction claim is a gap filler and further

complain that, as such, it is not an available cause of action.

      Appellants’ liability-theory complaints are not preserved. Appellants

have not demonstrated that the complaints were preserved. See TRAP 33.1

(preservation requires objection and ruling).

      Significantly, Appellants did not object to the manner by which Question 19

(damages) is linked to liability theories. Thus, the liability-theory complaints are

not preserved. See TRCP 274 (no objection may be adopted by reference); Tom

Benson Chevrolet, Inc. v. Alvarado, 636 S.W.2d 815, 823 (Tex.App.–San Antonio

1982, writ ref’d n.r.e.) (party cannot complain that jury was permitted to find

damages based upon an improper, a wrong or an immaterial instruction, where no

complaint was made to the charge on this basis).


                                          15
      The complaints lack merit. At the very least, the jury’s malicious

prosecution finding and the jury’s defamation finding each independently provide

a liability basis for the jury’s damages findings. Appellants rely on an unduly

narrow construction of the jury’s findings. The jury charge is attached

(Appendix14).

      In Question 19 the jury was asked to find damages caused by the Question

14 theft accusation (Appellants’ published statement that Longoria had stolen).

(CR1052) As pleaded, the theft accusation was an integral part of both Longoria’s

malicious prosecution claim and Longoria’s defamation claim. See e.g. CR:337

(malicious prosecution - alleging that theft accusation resulted in a criminal

investigation, criminal charges, and grand jury consideration) & CR:339

(defamation - alleging that theft accusation was defamatory). Indeed, Appellants

concede that the theft accusation is an issue common to both malicious

prosecution and defamation.” (Brief,p.17 - theft accusation central to all claims)

      The theft accusation caused Longoria’s injury - not just the injury arising

out of defamation but, additionally, the injury arising out of malicious prosecution.

See e.g. Tranum v. Broadway, 283 S.W.3d 403, 422 (Tex.App.–Waco 2008, pet.

den.) (in malicious prosecution action, claimant may recover damage to reputation

resulting from accusation brought against claimant).


                                         16
      Thus, when the Question 14 theft accusation finding is considered with the

Question 12 malicious prosecution finding (that Appellants initiated or procured

the prosecution with malice and without probable cause), Question 14 supports

damages for malicious prosecution. And, when the Question 14 theft accusation is

considered with the Questions 15-18 defamation findings (defamatory, false, and

with requisite knowledge), Question 14 supports damages for defamation.

      Question 19 (damages) is conditioned to allow the jury to award damages -

proximately caused by the Question 14 theft accusation - if the jury answers “yes”

to either the Question 12 malicious prosecution finding or the Question 18

defamation finding. Each of these theories independently support damages.

                       I-B. Defamation Damages Presumed

      Under Texas defamation law, Longoria's general damages (reputation

damages and mental anguish damages) are presumed and need not be shown

supported by evidence because: (1) Appellants' theft accusation was

defamatory per se; and (2) in some instances the theft accusation constituted

statutory libel.

      In the context of defamation, there is a distinction between general damages

(which can be presumed) and special damages (which cannot be presumed).

Actual or compensatory damages compensate a plaintiff for the injury incurred


                                        17
and include general damages (which are non-economic damages such as for loss

of reputation or mental anguish) and special damages (which are economic

damages such as for lost income). Hancock v. Variyam, 400 S.W.3d 59, 65 (Tex.

2013).

         Historically, defamation per se has involved statements that are so

obviously hurtful to a plaintiff's reputation that the jury may presume general

damages, including for loss of reputation and mental anguish. Hancock, 400
S.W.3d at 63-64. Historically, defamation per se claims allow the jury to presume

the existence of general damages without proof of actual injury. Id. at 65. In

contrast, special damages are never presumed. See id. at 66 (plaintiff must always

prove special damages).

      Thus, under Texas common law a defendant is liable to a plaintiff for

statements that are defamatory per se even in the absence of any evidence of harm.

Miranda v. Byles, 390 S.W.3d 543, 555-56 (Tex.App.–Hou. [1st Dist.] 2012, pet.

den.); see Tranum, 283 S.W.3d at 422 (because statements were slanderous per se,

plaintiff was not required to present independent proof of mental anguish). At a

minimum, the plaintiff is entitled to a nominal sum, but is not limited to that

amount, and the jury may choose to award substantial damages. Miranda, 390
S.W.3d at 555-56.


                                          18
      The amount to award for the presumed harm to the plaintiff's reputation lies

within the jury's discretion. Downing v. Burns, 348 S.W.3d 415, 425

(Tex.App.–Hou. [14th Dist.] 2011, no pet.). Even if the jury is not instructed that it

can presume damages, on appeal general damages can be presumed to flow from

defamation per se. Id. at 425-26.

      Whether a statement qualifies as defamation per se is generally a question of

law. In re Lipsky, 2015 Tex. LEXIS 350, at *32 (Tex. 2015). Here, Appellants’

theft accusation (CR1047 - that Longoria had stolen) was defamatory per se. See

Downing, 348 S.W.3d at 424 (statement that defendant stole is defamatory per se);

In re Lipsky, 2015 Tex. LEXIS 350, at *32 (accusation of crime is example of

defamation per se); Zeliff v. Jennings, 61 Tex. 458, 466-467 (Tex. 1884) (words

imputing moral turpitude are actionable per se).

      Libel (as contrasted with slander) has a statutory basis. The Texas libel

statute defines libel. See CPRC § 73.001 (herein “statutory libel”).

      “[I]n the enactment of [the predecessor to Section 73.001] the purpose was

not only to make definite what constitutes actionable libel in this State, but to

materially modify the doctrine of the common law upon that subject.” Guisti v.

Galveston Tribune, 105 Tex. 497, 504 (Tex. 1912).

      Construing the predecessor to Section 73.001 (Art. 5430), the Supreme


                                          19
Court has held that “a person defamed by a writing libelous per se may recover by

bringing an action at common law without proof of injury.” Leyendecker &

Associates, Inc. v. Wechter, 683 S.W.2d 369, 374 (Tex. 1984).

      In Leyendecker, the court reviewed Mrs. Wechter's mental anguish damages

for evidentiary support–because the statements directed toward her were not

libelous per se–and the court reversed her award for want of evidence. 683 S.W.2d

at 374. However, the court concluded that the statements directed toward Mr.

Wechter were libelous per se–and thus affirmed his award of mental anguish

damages without reviewing the evidence. Id. Proof of damages was inferred from

the libelous statement.

      To the extent that Appellants’ theft accusation was published through a

writing it constituted statutory libel per se. See CPRC § 73.001 (defining libel),

Jury Question 15 (definition of “defamatory,” which incorporates statutory

definition of libel), Jury Question 14 (recognizing that statement can be published

through a writing). As was noted, the sheriff was given at least two written

statements denying that Longoria had permission to deconstruct the House along

with a list valuing the “stolen” property; the reward ads alleged theft; and, the

grand jury submission and the sworn proof of insurance loss both contained

allegations that Longoria committed theft. (Supra,pp.7-10)


                                          20
      The Texas Constitution restricts judicial power to change common law

and statutory principles governing defamation. Texas courts must apply

Texas defamation law if such application is not clearly prohibited by the

federal constitution.

      The Texas Supreme Court has recognized state constitutional restrictions on

judicial power to alter common law and statutory principles governing defamation,

as follows:

      Although we have recognized that the Texas Constitution’s free
      speech guarantee is in some cases broader than the federal guarantee,
      we have also recognized that broader protection, if any, cannot come
      at the expense of a defamation claimant’s right to redress. Unlike the
      United States Constitution, the Texas Constitution expressly
      guarantees the right to bring reputational torts. The Texas
      Constitution's free speech provision guarantees everyone the right to
      "speak, write or publish his opinions on any subject, being
      responsible for abuse of that privilege." TEX. CONST. art. I, § 8
      (emphasis in original). Likewise, the Texas Constitution's open courts
      provision guarantees that "all courts shall be open, and every person
      for an injury done him, in his lands, goods, person or reputation, shall
      have remedy by due course of law." TEX. CONST. art. 1, § 13.

Turner v. KTRK TV, Inc., 38 S.W.3d 103, 116-117 (Tex. 2000) (emphasis in

original - authority omitted).

      Unless the defamation principles previously outlined have been limited by

federal constitutional law, Longoria’s damages are presumed and he is entitled to

recover his general damages without proof of injury - without an independent


                                         21
evidentiary basis. See Hancock, 400 S.W.3d at 71 (recognizing need to reconcile

federal and state constitutional rights of free speech and the Texas constitutional

right to recover for reputational torts).

      Longoria’s recovery of presumed defamation damages is not barred by

the federal constitution. Although the federal constitution limits a state’s power

to presume defamation damages, in Hancock the Texas Supreme Court identified

the circumstances under which the federal constitution permits defamation

damages to be presumed: “[T]he [U.S.] Constitution only allows juries to presume

the existence of general damages in defamation per se cases where: (1) the speech

is not public, or (2) the plaintiff proves actual malice.” 400 S.W.3d at 65-66,

citing Gertz v. Robert Welch, 418 U.S. 323 (U.S. 1974).

      If these are the only federal constitutional limitations on a state’s power to

presume damages in defamation cases, then there is no federal constitutional bar to

such a presumption in Longoria’s case. Longoria’s case does not involve public

speech. Moreover, the jury found that Appellants’ theft accusation was made with

actual malice.

      In the constitutional sense, “actual malice means knowledge of, or reckless

disregard for, the falsity of a statement.” Bentley v. Bunton, 94 S.W.3d 561, 591

(Tex. 2002). Reckless disregard is satisfied by evidence that the defendant in fact


                                            22
entertained serious doubts as to the truth of his publication or evidence that the

defendant actually had a high degree of awareness of the probable falsity of his

statements. Id.

      By the answer to Jury Question 18 the jury found that Appellants made the

theft accusation with actual malice: that Appellants made the theft accusation with

knowledge that it was false or with a high degree of awareness that it was false,

such that they had serious doubts as to its truth. (CR:1051) Thus, there being no

federal constitutional bar to presumed damages, under Texas defamation law

Longoria's general damages (mental anguish damages and reputation damages) are

presumed and need not be shown supported by evidence.

      Appellants argue that there must be an evidentiary review of the amount of

Longoria’s general damages. However, it is the federal constitution which as a

general rule requires such a review. See Bentley, 94 S.W.3d at 605 (the First

Amendment requires appellate review of amounts awarded for non-economic

damages in defamation cases to ensure that any recovery only compensates the

plaintiff for actual injuries and is not a disguised disapproval of the defendant).

      As demonstrated, the federal constitution does not require a review of the

amount of Longoria’s general damages - because Longoria’s case falls within the

exception to the rule: the speech at issue is not public and, in any event, Longoria


                                          23
proved actual malice. See Hancock, 400 S.W.3d at 65-66 (Gertz allows juries to

presume existence of general damages where speech is not public or where

plaintiff proves actual malice); Bentley, 94 S.W.3d at 608 (Baker, J., dissent)

(Gertz requires a reviewing court to review damage awards, and limit a defamed

plaintiff's damages to those reflecting "actual injury," only when the culpability

standard is less than actual malice).

      Appellants argue that only nominal damages can be presumed. In this

regard, the Burbage court held as follows:

             Texas law presumes that defamatory per se statements cause
      reputational harm and entitle a plaintiff to general damages such as
      loss of reputation and mental anguish. But this presumption yields
      only nominal damages. Beyond nominal damages, we review
      presumed damages for evidentiary support.

Burbage v. Burbage, 447 S.W.3d 249, 259 (Tex. 2014) (authority omitted).

      On the surface, this holding seems inconsistent with state law defamation

principles previously outlined. Unless the holding is based on federal

constitutional limitations, it conflicts with the Texas Constitution’s express

guarantee of the right to bring reputational torts and the Texas libel statute. See

Turner, 38 S.W.3d at 116-117 (broader protection of speech cannot come at the

expense of a defamation claimant's right to redress).

      The Burbage court signaled that its holding is based on federal


                                          24
constitutional limitations and, at the same time, recognized (but did not have

occasion to apply) the malice exception to those limitations, as follows:

      [J]udicial review of jury discretion remains important to protect free
      speech. See id. We must ensure that noneconomic damages
      compensate for actual injuries and are not simply "a disguised
      disapproval of the defendant." Id .; see also Gertz v. Robert Welch,
      Inc ., 418 U.S. 323, 350, 94 S. Ct. 2997, 41 L. Ed. 2d 789 (1974)
      ("[T]he private defamation plaintiff who establishes liability under a
      less demanding standard than [knowledge of falsity or reckless
      disregard for the truth] may recover only such damages as are
      sufficient to compensate him for actual injury.").

Burbage, 447 S.W.3d at 259 (emphasis added).

      The Hancock court likewise recognized (but did not have occasion to apply)

the malice exception to federal constitutional limitations on presumed damages. In

Hancock, the jury found that the defendant had acted with actual malice.
400 S.W.3d at 71. However, because the court found the statement at issue was

not defamatory per se, the court conducted a review of the evidence supporting

damages. Id. at 68.

      But, the Hancock court made it clear that it would not have conducted an

evidentiary review (made it clear that supporting evidence would not have been

required) had the statement at issue been defamatory per se. For example, the court

held: "Because Hancock's statements were not defamatory per se, loss of

reputation may not be presumed, and there must be competent evidence to support


                                         25
this award of reputation damages." 400 S.W.3d at 70 (emphasis added). Similarly,

the court observed: "For statements not so injurious as to constitute defamation

per se, the plaintiff may only recover the damages she proves the statements

actually caused (as well as exemplary damages if applicable).” Id. at 71 (emphasis

added).

      Longoria’s reputation and mental anguish damages are presumed. Cf. Carey

v. Piphus, 435 U.S. 247, 262-263 (1978) (statements that are defamatory per se by

their very nature are likely to cause mental and emotional distress, as well as

injury to reputation, so there arguably is little reason to require proof of this kind

of injury).

                  I-C. Any Review of Damages Should Be Limited

      If a review of general damages is required, then such a review should

be limited to the issues of whether damages are either excessive or the

product of improper influences. Because injury is presumed from the nature of

the defamatory statement, an award of presumed general damages should not be

subjected to the evidentiary review applicable to an award of special damages

(which are not presumed). Consider the following:

            Because Tranum's statements were slanderous per se,
      Broadway was not required to present "independent proof" of mental
      anguish,"as the slander itself gives rise to a presumption of these
      damages. The amount of damages in a defamation case is peculiarly
                                           26
      within the province of the fact-finder, and an appellate court will not
      disturb the verdict or award unless it appears from the record to be
      excessive or the result of passion, prejudice, or other improper
      influences.
                                        ***
             The record in this case does not indicate that the jury's award of
      past mental anguish damages in the amount of $ 250,000 is either
      excessive or the result of passion, prejudice, or other improper
      influence. The amount was within the jury's discretion and we will
      not substitute our judgment for that of the jury even if we might have
      reached a different result.
                                        ***
             As a result of Tranum's malicious prosecution, Broadway was
      charged with committing the crime of theft. The jury could
      reasonably conclude that his reputation was subsequently damaged
      and that $ 75,000 is a reasonable amount to compensate for this
      damage. See Thrift, 974 S.W.2d at 80-81 ($ 275,000 in reputation
      damages for malicious prosecution "reasonable in light of the gross
      social stigma attached to criminal charges that Hubbard will be
      burdened with both professionally and socially as long as the
      indictment remains on her record"). The evidence is legally and
      factually sufficient to support the jury's award of damages for injury
      to Broadway's reputation.

Tranum, 283 S.W.3d at 422 (emphasis added).

      Appellants have provided neither argument nor authority to demonstrate

that Longoria’s general damages award is excessive. Although Appellants assert

that there must be evidence to justify the amount awarded, their analysis is

confined to the argument that there is no evidence of injury to reputation and

mental anguish. However, as noted, injury is presumed.

      In any event, Longoria’s damages are not excessive. General damages do


                                         27
not require certainty of actual monetized loss. Waste Management of Texas, Inc. v.

Texas Disposal System Landfill, Inc., 434 S.W.3d 142, 153 (Tex. 2014).

      The Tranum court affirmed a $250,000 award of mental anguish damages.
283 S.W.3d at 422. Additionally, in Thrift the defendant was indicted, but the

criminal case was subsequently dismissed, and the court affirmed an award of

$275,000 reputation damages and $150,000 mental anguish damages. See Thrift v.

Hubbard, 974 S.W.2d 70, 76, 81 (Tex.App.–San Antonio 1998, pet. den.).

      If part of a damage verdict lacks sufficient evidentiary support, the proper

course is to suggest a remittitur of that part of the verdict. Larson v. Cactus Utility

Co., 730 S.W.2d 640, 641 (Tex. 1987). However, Appellants neither requested nor

proved a basis for remittitur.

                                 I-D. Reputation Damages

      Although Longoria's reputation damages are presumed and need not be

shown supported by evidence, Longoria’s reputation damages are

nevertheless supported by evidence.

      First, a clarification. Contrary to Appellants’ assertion (Brief,p.6), Longoria

did not say that he was not arrested. Although he testified that he turned himself in

(RR8:202), he did so after being informed of the warrant for his arrest (Appendix6




                                           28
/ PlExh7A). Longoria was arrested and posted bail.79

      Indeed, Smith and Marcos told people in the community that Longoria had

been arrested. (RR7:146; RR8:280) They should not now be heard to argue that

Longoria was not arrested.

      There is evidence of reputation injury. Appellants themselves introduced

Longoria's affidavit, which provides: "I have suffered humiliation and damage to

my reputation as to those who have learned of the criminal charges brought by

[Appellants]. This damage has hurt my ability to access property and work for

various farmers and ranchers." (Appendix1 / PlExh14A-15) This unchallenged

affidavit alone constitutes some evidence of reputation injury.

      Appellants argue that Longoria cannot identify anyone who has refused to

hire him as a result of the theft accusation. They observe that nobody told him his

reputation has been damaged.

      However, life doesn’t work that way. Common sense says that people are

not motivated to tell a person: “Your reputation has tanked as a result of those

theft accusations.” Common sense says that people aren’t going to tell someone, “I

was thinking about hiring you but have decided not to because of those theft

accusations.” Cf. Southwestern Tel. & Tel. Co. v. Long, 183 S.W. 421, 428


      79
           (Appendix6 / PlExh7A; RR7:107; RR8:202,262)
                                         29
(Tex.Civ.App.–Austin 1915, no writ) (any person with sufficient intelligence to be

guilty of slander ought, in the light of common experience, to anticipate the

repetition of such slander, and the injurious consequence thereof). Consequently,

damage to reputation must to a great extent be proved circumstantially. Cf. In re

Lipsky, 2015 Tex. LEXIS 350, at *14 (all evidentiary standards recognize the

relevance of circumstantial evidence).

      The evidence shows that Longoria lost business as a result of reputation

injury. Marcus' neighbor, who had known Longoria for 20-25 years, testified that

as of the time of the deconstruction Longoria had done a lot of work for

Appellants "as well as surrounding folks for a long, long time."80 The neighbor

knew Longoria to be a "good worker." (RR6:191)

      Longoria arrived at the House on March 11th to find his workers being

detained with their hands in the air. (RR8:252-253; Appendix6 / PlExh7A) This

occurred in the presence of at least one of Marcus’ neighbors. (Appendix6 /

PlExh7A)

      Appellants accused Longoria of theft and as a result Longoria was arrested.

(Supra pp.7-8) Smith also submitted a report to the grand jury and a claim to the




      80
           (RR6:154,168-169,183-184)
                                         30
insurance company - accusing Longoria of theft.81

      People who knew Longoria could connect him to Appellants’ reward ads

(which alleged a theft). For example, one person showed Longoria the ads and

said, "Look what's going on over there, what they're trying to do." (RR8:241-242;

RR9:18)

      Smith and Marcus told people in the community that Longoria had been

accused of theft and arrested.82 Smith did not deny that Longoria, up to that point,

had a “great reputation.” (RR7:145-146)

      Longoria testified that he became aware that other people were treating him

differently. (RR8:262) Longoria further testified:

      Q. You claim to have lost jobs that were lined up as a result of your
      arrest, true?
      A. That's true. My -- my work went down significantly, yes.

(RR8:202)

      Q. Going back to your reputation, you can't identify anyone who says
      or who has told you that your reputation has been damaged in any
      way whatsoever, true?
      A. Nobody have to come and tell me, Mr. Garcia. I can feel it.
      Q. No one has told you that your reputation has been damaged, true?
      A. No, not -- no.


      (Appendix11 / PlExh25; Appendix8 / PlExh29;
      81


RR7:73-75,110-111,148-150)
      82
           (RR7:145-146; RR8:280)
                                          31
      Q. Who has -- I'm going to page 96 [of Longoria’s deposition].
      Question: "Who says that your reputation has been damaged? Can
      you give us the name of someone that says your reputation has been
      damaged?" "I mean, if anybody would come and tell me, I would tell
      you, but ain't nobody going to come and tell me."
      No one has told you, true?
      A. It's -- this is what happened, no. But, you know, like -- like -- like I
      tell you, ain't nobody going to come and tell me this is what happened
      with me. That's why you don't get the work I've been getting.

(RR8:213-214)

      Most significantly, when asked whether there could be other reasons,

reasons other than the theft accusation and arrest, as to why people might not want

to hire him, he answered: “Yes. The thing is, all of a sudden it's happened and

never happened before so, you know.” (RR8:202-204) Later, he clarified that he is

not aware of any reason, other than the theft accusation and arrest, that he would

not be hired. (RR8:202-205)

      The inference that Longoria lost business as a result of reputation injury

does not violate the equal inference rule. That rule provides that a jury may not

reasonably infer an ultimate fact from meager circumstantial evidence which could

give rise to any number of inferences, none more probable than another. Hancock,
400 S.W.3d at 70-71.

      Here, the inference is supported by strong circumstantial evidence. Longoria

had done business in the rural community for a long time, he was known to be a


                                          32
good worker with a good reputation, the theft accusation and arrest was publicized

within the community, and thereafter he suddenly lost jobs that had been lined up.

Longoria lost business as a result of reputation injury. See McGregor v. Vela, 2002
WL 220072, *13-14 (Tex.App.–Austin 2002, no pet.) (though some evidence

supports view that plaintiff's business losses were due to market conditions and

not to damage to his reputation, the record contains legally and factually sufficient

evidence to support the jury's award).

      The timing of Longoria's business loss is significant. Longoria testified that

the business loss happened all of a sudden - and that it had never happened before.

(RR8:202-204) See City of Keller v. Wilson, 168 S.W.3d 802, 821 (Tex. 2005)

(even if evidence is undisputed, it is the province of the jury to draw from it

whatever inferences they wish, so long as more than one is possible and the jury

must not simply guess - thus, in product liability cases jurors may find evidence of

a defect from subsequent modifications, even if there were plenty of other reasons

for the changes).

      Within the realm of circumstantial evidence, timing is huge. Cf. Guillaume

v. City of Greenville, 247 S.W.3d 457, 464 (Tex.App.–Dallas 2008, no pet.) (in

whistleblower case, the timing of defendant's conduct in relation to plaintiff's

speech can be circumstantial evidence of a retaliatory motive); Simon &


                                          33
Schuster v. Dove Audio, 970 F. Supp. 279, 295 (S.D.N.Y. 1997) (the timing of

defendant's publications in relation to plaintiffs' publications strongly supports an

inference of deliberate plagiarism); SEC v. Singer, 786 F. Supp. 1158, 1164

(S.D.N.Y. 1992) (in context of insider trading claim, circumstantial evidence such

as suspicious timing of trades is a factor relevant to proving that tipping activity

has occurred); In re Reese, 402 B.R. 43, 51 (Bankr. M.D. Fla. 2008) (the timing of

debtor's filing can evidence an intent to delay or frustrate the efforts of secured

creditors to enforce their rights).

      In Hancock, the timing factor was less clear. Moreover, the Hancock court

was procedurally precluded from considering Variyam’s demotion as evidence of

reputation injury. 400 S.W.3d at 70.

      Regarding Variyam’s denial of accreditation for a fellowship, the Hancock

court observed that Variyam offered no evidence that the inference regarding the

defamatory letter was more probable than other possible inferences. Id. at 70-71.

However, Variyam was not shown to have had any right to the accreditation. In

contrast, Longoria “lost jobs that were lined up." (RR8:202)

      Other cases cited by Appellants can be distinguished on the basis that

Longoria (unlike plaintiffs in the other cases) sought only general (non-economic)

damages and consequently was not required to present evidence of a specific


                                          34
dollar loss. Actual or compensatory damages are intended to compensate a

plaintiff for the injury incurred and include general damages (which are

non-economic damages such as for loss of reputation or mental anguish) and

special damages (which are economic damages such as for lost income). Hancock,
400 S.W.3d at 65.

      Longoria sought and the jury found general / non-economic damages

(reputation and mental anguish damages). (RR8:203; CR:1052-1053) These

damages do not require certainty of actual monetized loss. In Waste Management,

the Supreme Court observed:

              Non-pecuniary harm includes damages awarded for bodily
      harm or emotional distress. Similar to general damages, these
      non-pecuniary damages do not require certainty of actual monetized
      loss. Instead, they are measured by an amount that a reasonable
      person could possibly estimate as fair compensation. Conversely,
      damages for pecuniary harm do require proof of pecuniary loss for
      either harm to property, harm to earning capacity, or the creation of
      liabilities.
434 S.W.3d at 153 (footnotes and punctuation omitted).

      The Burbage case (relied on by Appellants) can be distinguished because in

Burbage the court was reviewing an award of economic damages and,

consequently, the court was looking for evidence which supported an award of a

specific dollar loss. See Burbage, 447 S.W.3d at 261 n.6 (Kirk seeks economic

damages, being the business’ lost value, which are distinct from the noneconomic

                                        35
damages that are presumed in a defamation per se case - Kirk did not plead these

special damages and certainly has not proven them).

      Appellants also rely on Waste Management, but the Burbage court observed

that the Waste Management court had likewise reviewed economic damages.

Burbage, 447 S.W.3d at 260-61 (therein, plaintiff sought lost profits and a

decrease in base business, which are not the sort of general damages that

necessarily flow from a defamatory publication).

      Thus, Burbage and Waste Management are not analogous. Because

Longoria obtained general (non-economic) damages, he did not have to produce

evidence of actual monetized loss. See Waste Managment, 434 S.W.3d at 153

(quoted above).

      Although Longoria relies on business loss to prove that his reputation had

been injured (people being reluctant to deal with him because he had been accused

of theft), Longoria nevertheless proved general (non-economic) damages because

the injury (reputation damages caused by theft accusation) was personal to

Longoria and was not particularized to Longoria’s economic interest. See Medical

v. Wikle, 2013 WL 2390103, *11-12 (Tex.App.–Amarillo 2013, no pet.) (lost

business opportunities and other business-related injury held to constitute some

evidence of non-economic damages recompensing an injured reputation); cf. In re


                                        36
Lipsky, 2015 Tex. LEXIS 350, at *19-20 (defamation action chiefly serves to

protect the personal reputation of an injured party while business disparagement or

injurious falsehood applies to derogatory publications about the plaintiff's

economic or commercial interests); Williamson v. New Times, Inc., 980 S.W.2d
706, 710-711 (Tex.App.–Fort Worth 1998, no writ) (if damages alleged are

primarily personal and general--e.g., injury to personal reputation, humiliation, or

mental anguish--then cause of action is one for libel or slander, even though

incidental or consequential professional losses are also proved).

                           I-E. Mental Anguish Damages

      Although Longoria's mental anguish damages are presumed and need

not be shown supported by evidence, Longoria's mental anguish damages are

nevertheless supported by evidence.

      If for no other reason, the mental anguish damages award should be

affirmed because Appellants have neither argued nor demonstrated that the

evidence fails to meet the standard which was submitted to the jury. The jury

charge sets the standard by which the evidence is measured. Burbage, 447 S.W.3d

at 260. It is the court's charge, not some other unidentified law, that measures the

sufficiency of the evidence when the opposing party fails to object to the charge.

Id.


                                         37
      Appellants argue the Parkway standard of review:

      [A]n award of mental anguish damages will survive a legal
      sufficiency challenge when the plaintiffs have introduced direct
      evidence of the nature, duration, and severity of their mental anguish,
      thus establishing a substantial disruption in the plaintiffs' daily
      routine.

Parkway Co. v. Woodruff, 901 S.W.2d 434, 444 (Tex. 1995).

      However, the Parkway court applied this standard expressly because it was

deemed to give effect to a definition of mental anguish with which juries were

commonly charged. See 901 S.W.2d at 444 (observing that the definition is the

only guidance given by trial courts to juries).

      The Parkway court identified the definition as follows:

             The term "mental anguish" implies a relatively high degree of
      mental pain and distress. It is more than mere disappointment, anger,
      resentment or embarrassment, although it may include all of these. It
      includes a mental sensation of pain resulting from such painful
      emotions as grief, severe disappointment, indignation, wounded
      pride, shame, despair and/or public humiliation.

Id. The court characterized this as “a confounding definition of mental anguish”

and “an admittedly nebulous definition.” Id.

      Here, Longoria’s jury was not charged with this “confounding” and

“nebulous” Parkway definition. Longoria’s jury was not given any definition of

the term “mental anguish.” (CR:1052-1053)

      Because the jury was not given the Parkway definition, Appellants’ only

                                          38
argument (being that the evidence fails to meet the Parkway standard of review -

which is based on the Parkway definition) cannot establish reversible error. For

that reason alone, Appellants’ evidentiary challenge should be overruled. See Ford

v. Premier Installation & Design Group, Inc., 2013 WL 4680513, at *25-26

(Tex.App.–Hou. [14th Dist.] 2013, no pet.) (overruling evidentiary complaint

because Ford does not argue that the evidence is legally or factually insufficient to

support the damage finding under the measure of damages submitted to the jury).

      Moreover, Appellants have not demonstrated that the evidence is legally or

factually insufficient to support the mental anguish standard which was actually

submitted to the jury. Parkway’s confounding and nebulous “relatively high

degree of mental pain and distress” standard is neither commonly understood nor

universally applied and, consequently, in Longoria’s case the term “mental

anguish” should be construed to encompass mental pain or distress of any degree.

Cf. Moore v. Lillebo, 722 S.W.2d 683, 688 (Tex. 1986) (in context of wrongful

death claim, jury should be instructed that mental anguish is “the emotional pain,

torment, and suffering that the named plaintiff would, in reasonable probability,

experience from the death of the family member”). Damages awarded for mental

anguish do not require certainty of actual monetized loss. Waste Management, 434
S.W.3d at 153.


                                         39
      In any event, the evidence meets the Parkway standard. Appellants

themselves introduced Longoria's affidavit, which provides: "I have suffered

humiliation and damage to my reputation as to those who have learned of the

criminal charges brought by [Appellants]." (Appendix1 / PlExh14A-15/emphasis

added) By definition, this statement alone constitutes some evidence of mental

anguish. See Parkway, 901 S.W.2d at 444 (mental anguish includes sensation of

pain resulting from public humiliation).

      Additionally, the mere anticipation that slander will be repeated causes

mental suffering. Southwestern Tel., 183 S.W. at 428. Such anticipation is

evidenced by Longoria’s testimony about reputation damage: “Nobody have to

come and tell me, Mr. Garcia. I can feel it. ” (RR8:213-214/emphasis added)

      And there is more - but first another clarification. The following assertion is

not supported by the record: “[Longoria] testified that he is in a bad mood

sometimes, but he can still get up and do his daily activities and it did not disrupt

those daily activities.” (Brief,pp.6,24-25)

      Contrary to this representation, at trial Longoria testified as follows:

      Q. This alleged emotional distress never caused you any kind of illness or physical sympto
      A. Ask my wife, I stay in a bad mood.
      Q. The emotional distress never caused you any kind of illness or physical symptoms, true
      A. True.
      Q. It did not disrupt your daily activties, true?
      A. It did disrupt my daily activities.

                                           40
(RR8:215/emphasis added)

      Although Longoria agreed that this trial testimony differed in some respects

from his deposition testimony (RR8:215-216), it is presumed that the jury

accepted Longoria’s trial testimony. See City of Keller, 168 S.W.3d at 821

(reviewing courts presume jurors resolved conflicting evidence in favor of

prevailing party).

      Furthermore, the foregoing reference to “ask my wife” raises an inference

that Longoria’s emotional distress created marital discord. “[E]vidence of marital

discord, even if brief in nature, can be sufficient to show a substantial disruption

in daily routine over and above mere worry, anxiety, vexation, embarrassment, or

anger.” Wyler Indus. Works v. Garcia, 999 S.W.2d 494, 509 (Tex.App.–El Paso

1999, no pet.) (emphasis added).

      Thus, so far, applying the Parkway standard, there is direct evidence of:

      -Nature of mental anguish: bad mood coupled with humiliation and
      anticipation that the slander will be repeated.

      -Duration of mental anguish: all the time (stays in a bad mood).

      -Severity of mental anguish: bad enough to be noticed by Longoria’s
      wife, create marital discord, and disrupt Longoria’s daily activities.

      And, the duration of Longoria’s mental anguish is further evidenced by

other testimony. For example, Longoria testified: “Carry something you didn't do


                                          41
for six-and-a-half years and see how you feel” and "it's something that stays with

you even if you did it or not." (RR8:214/emphasis added)

      This testimony also infers deep pain and despair. See Parkway, 901 S.W.2d

at 444 (mental anguish includes mental sensation of pain resulting from such

painful emotions as despair). Longoria also testified, “It's not fair what they done

to me.” (RR8:201)

      In this regard, the court reporter didn’t capture the look on Longoria’s face

or the emotion in his voice. The jury saw and heard Longoria testify. The jury’s

mental anguish damages are due deference.

             It is within the jury's province to judge the credibility of
      witnesses and the weight to be given their testimony. This is
      especially true regarding claims for mental anguish, which are
      necessarily speculative claims and, thus, should be left to a jury for
      determination. Part of the proof in a case includes the witnesses
      themselves, their demeanor, their voice modulation, and the gut
      feeling they project to the jurors. These are aspects of a case to which
      an appellate judge has no access.

Texas Farm Bureau Ins. Cos. v. Sears, 54 S.W.3d 361, 376 (Tex.App.–Waco

2001) (deleting authority and punctuation, adding emphasis), rev’d o.g., 84
S.W.3d 604, 613 (Tex. 2002) (finding no evidence that defendant's conduct was

extreme and outrageous and thus finding no basis for intentional infliction of

emotional harm claim); see City of San Antonio v. Heim, 932 S.W.2d 287, 296

(Tex.App.–Austin 1996, pet. den.) (jurors are best positioned to determine from

                                         42
their own experience the extent to which a defendant's conduct caused

compensable mental anguish).

      This Court can get only a small inkling of Longoria's emotions, the tension

in his voice, by listening to the audio recording of his voluntary statement

(PlExh8B-1) - given to Deputy Ivy on the day that Longoria’s workers were

detained at the House. (transcribed statement is in PlExh8B-1) Note in particular

Longoria’s exasperation when he underscores the fact that he had no idea that

Marcus was going to "change her mind," given the fact that she had voiced no

complaint when she examined the tin in Longoria’s yard. An employee had told

Longoria about Marcus’ visit. (RR8:253-254)

      Similarly, Longoria’s testimony about arriving at the House on March 11th

evidences humiliation and indignation:

      Q. What did you find when you got there?
      A. All of my guys with their hands up in the air like they could kill
      somebody, like criminals. And I was mad. And I told the sheriff, I
      said, look, these people work for me.

(RR8:252-253) Regarding indignation, in responding to Smith’s trial questions

Longoria stated, “I used to call you amigo, but I ain't going to call you that no

more.” (RR8:295)

      The Parkway court recognized that mental anguish can be proved

circumstantially:

                                          43
            When claimants fail to present direct evidence of the nature,
      duration, or severity of their anguish, we apply traditional "no
      evidence" standards to determine whether the record reveals any
      evidence of "a high degree of mental pain and distress" that is "more
      than mere worry, anxiety, vexation, embarrassment, or anger" to
      support any award of damages.
901 S.W.2d at 444.

      And, the Parkway standard need not be met in a certain category of cases in

which mental anguish damages are presumed - including those involving events

which pose a threat to reputation:

      [S]ome types of disturbing or shocking injuries have been found
      sufficient to support an inference that the injury was accompanied by
      mental anguish. As a general matter, though, qualifying events have
      demonstrated a threat to one's physical safety or reputation or
      involved the death of, or serious injury to, a family member.

Parkway, 901 S.W.2d at 445 (emphasis added); see Capps v. Nexion Health at

Southwood Inc., 349 S.W.3d 849, 871-872 (Tex.App.–Tyler 2011, no pet.)

(holding, in retaliatory discharge action, that wrongdoing which threatens a

person's reputation is sufficient to support an inference that the resulting injury

was accompanied by mental anguish); Rogers v. City of Fort Worth, 89 S.W.3d
265, 284 (Tex.App.–Fort Worth 2002, no pet.) (same holding, in whistleblower

action).

      Here, the underlying events clearly posed a threat to Longoria’s reputation

and as such independently support an inference of mental anguish. Appellants’

                                          44
theft accusations made Longoria the fall guy in an insurance scheme which

resulted in Longoria’s arrest.83 Almost eight months passed between Longoria’s

arrest and the grand jury’s no bill - during which time Appellants spread the word

of Longoria’s arrest.84

      These circumstances alone raise an inference of mental anguish sufficient to

support the award. See Valley Nissan, Inc. v. Davila, 133 S.W.3d 702, 716

(Tex.App.–Corpus Christi 2003, no pet.) (the public humiliation of having one's

truck repossessed provides some evidence to support the jury's finding on mental

anguish); Strong v. Nicholson, 580 So. 2d 1288, 1295 (Miss. 1991) (it may be

inferred that plaintiffs suffered some damages resulting from the mental anguish

and distress associated with being arrested); cf. South Tex. Freightliner, Inc. v.

Muniz, 288 S.W.3d 123, 135 (Tex. App. Corpus Christi 2009, pet. den.) (affirming

award of mental anguish damages in malicious prosecution action where plaintiff

testified that he was tense, sad, had anger, and was embarrassed by arrest and by

weekend in jail); Appendix1 / PlExh14A-15 (Longoria suffered humiliation);

RR8:263 (Longoria was embarrassed).

      One court, in affirming an award of DTPA mental anguish damages (failure


      83
           (Supra,pp.10-18; CR:338-339; RR5:40,57-66; RR6:182-186; RR9:173-175)
      84
           (Appendix6 / PlExh7A; Appendix9 / DefExh1; RR7:146; RR8:280; RR9:19)

                                             45
to service a mobile home), held as follows:

             Our cautious recommendation is that in proving up claims for
      mental anguish damages, a detailing of descriptive adjectives may be
      required, especially where overall facts inadequately project that
      thread of human understanding and emotional feeling, by nature,
      common to most. Where however, as here, those overall facts create
      such an intensity of commonly shared emotions to which the
      factfinder can understand and relate without benefit of prompting, we
      impose no requirement for detailing.

Tony Houseman Assocs. v. Couch, 1996 WL 125529, *34-35

(Tex.App.–Beaumont 1996, no writ).

                            I-F. Exemplary Damages

      Because Appellants’ only complaint about exemplary damages is that

they cannot be recovered without an award of actual damages, it follows that

Longoria should recover the exemplary damages awarded if he recovers any

amount of actual damages. See CR:1054-1056 (jury determined exemplary

damages).




                                        46
             II. EVIDENCE SUPPORTING ATTORNEY’S FEES

      Longoria’s attorney’s fee award is supported by evidence. Longoria

recovered damages, but his attorney’s fee award is not dependent on a recovery of

damages.

      “The availability of attorney's fees under a particular statute is a question of

law for the court.” Holland v. Wal-Mart Stores, 1 S.W.3d 91, 94 (Tex. 1999).

      Longoria is entitled to attorney’s fees and costs under the Uniform

Declaratory Judgments Act, which authorizes “the court” to award

attorney’s fees that are equitable and just. CPRC § 37.009.

      The original petition included a request for declaratory relief and Appellants

later filed a supplemental petition which incorporated the prior request for

declaratory relief. (CR:9,121-122) The court effectively ordered that Appellants

take nothing on their claim for declaratory relief (Appellants not having been

granted such relief and all requested relief not granted being denied).

(CR:1082-1085)

      Longoria pleaded for UDJA attorney’s fees under CPRC § 37.009.

(CR:339) Section 37.009 does not condition an attorney’s fees award on a

recovery of damages.

      Appellants’ Brief makes no mention of Section 37.009. Thus, if for no other


                                          47
reason, Longoria’s attorney’s fee award should be affirmed because Appellants

have not attacked all independent bases for the award. See Britton v. Tex. Dep't of

Crim. Justice, 95 S.W.3d 676, 681 (Tex.App.–Hou. [1st Dist.] 2002, no pet.) (if an

appellant does not attack all independent bases or grounds supporting a

complained-of ruling or judgment, then the complaint must be overruled).

      Additionally and alternatively, Longoria is entitled to attorney’s fees

and costs under CPRC Chapter 134, the Texas Theft Liability Act (TTLA).

Because Appellants’ Brief makes passing reference (one sentence) to TTLA

attorney’s fees, its application will be addressed in the context of Appellants’

arguments.

      Appellants pleaded that Longoria committed theft and sought TTLA

damages. (CR:122). The TTLA provides that a person who commits theft is liable

for the damages resulting from the theft. CPRC 134.003(a).

      The TTLA provides that "[e]ach person who prevails in a suit under this

chapter shall be awarded court costs and reasonable and necessary attorney's fees."

CPRC § 134.005(b). Both Longoria and Appellants sought TTLA attorney’s fees.

(CR:122,124,339; RR9:30,48)

      Recovery of TTLA attorney’s fees does not depend on an award of

damages. “[T]he Texas Theft Liability Act provides for attorney's fees even


                                         48
without an underlying damages recovery.” In re Corral-Lerma, 451 S.W.3d 385,

386 (Tex. 2014).

      The TTLA requires the court to award attorney's fees to a party who

successfully defends a TTLA claim. Air Routing Int'l Corp. v. Britannia Airways,

Ltd., 150 S.W.3d 682, 686 (Tex.App.–Hou. [14th Dist.] 2004, no pet.). The award

of TTLA fees to a prevailing party is mandatory. Arrow Marble, LLC v. Killion,

441 S.W.3d 702, 705 (Tex.App.–Hou. [1st Dist.] 2014, no pet.).

      Longoria prevailed on – successfully defended against – Appellants’ TTLA

claim and thus is entitled to TTLA attorney’s fees. When a TTLA claim is

resolved in a manner which precludes a plaintiff’s right to reassert the claim - such

as by application of res judicata - then the defendant has prevailed and is entitled

to recover TTLA attorney’s fees. Arrow Marble, 441 S.W.3d at 707. Res judicata

bars the relitigation of claims that have been finally adjudicated. Daniels v. Empty

Eye, Inc., 368 S.W.3d 743, 754 (Tex.App.–Hou. [14th Dist.] 2012, pet den.).

       Appellants’ TTLA claim was finally adjudicated by a take nothing

judgment. Appellants sought TTLA relief, were awarded no TTLA relief, and the

court ordered that all requested relief not expressly granted was denied.

(CR:122,1085) Thus, Appellants’ TTLA claim was resolved in a manner which

precludes Appellants’ right to reassert the claim. Moreover, although not required,


                                          49
Longoria effectively obtained a finding that he had not committed theft.

(CR:1049 - jury found theft accusation was false)

      Appellants’ only reference to TTLA attorney’s fees is an argument that

Longoria’s right to TTLA attorney’s fees was waived by the jury’s failure to

answer Jury Question 8 (Appellants’ TTLA liability issue - asking whether

Longoria committed TTLA theft). However, the jury did not reach Question 8

because it was conditioned on a positive response to Appellants’ conversion

issue - which was resolved against Appellants. (CR:1034,1041) Appellants’ failure

to prove their TTLA claim does not preclude an award of TTLA attorney’s

fees - indeed, as was demonstrated, it serves as the basis for a TTLA attorney’s fee

award.

      With neither argument nor authority, Appellants argue in a footnote that

there is no “legal basis” for the jury to have answered Jury Question 11

(Longoria’s attorney’s fee issue) - given that the answer was conditioned on a “no”

response to Question 8 (TTLA theft) which question, as noted, was not reached by

the jury.

      The "legal basis" for the jury’s answer to Question 11 is the court's

instruction. After receiving a note from the jury, the court determined that

Question 11 was improperly predicated and thus instructed the jury to answer


                                         50
Question 11. (RR9:194-196; SuppCR42) Appellants have not shown any abuse of

discretion in the giving of this instruction. See TRCP 286 (after having retired, the

jury may receive further instruction from the court).

      Longoria’s attorney’s fee award is supported by evidence. With little

and often no argument or authority, Appellants shotgun a number of complaints

about the evidence supporting Longoria’s attorney’s fees, including complaints

about a failure to provide attorney hours worked and a general failure to provide a

basis for reasonableness.

      Appellants complain that Longoria’s counsel presented no evidence

regarding attorneys’ fees other than by stating that Longoria had a one-third

contingent fee agreement. (Brief,p.26) To the contrary, counsel presented

evidence - much of it coming from the lips of Appellants’ counsel.

      Longoria testified that he and his counsel had entered into a fee agreement

whereby counsel would be paid 1/3 of any recovery. (RR8:275-277) Longoria

asked the jury to add 1/3 additional as attorney’s fees on top of whatever he is

awarded. (RR8:277) Longoria testified that employing counsel at an hourly rate

was not financially feasible. (RR8:277) In this Court, Appellants have not

mentioned - much less complained about - Longoria’s testimony.

      Appellants’ counsel Garcia testified that he had practiced law for 11 years,


                                         51
that he was paid a flat fee of $7,500 up front, and that he will get 40 to 45 percent

of any recovery (with his client paying expenses). (RR9:43,48-50) Garcia testified

that an appellate fee of $30,000 to the court of appeals, and $20,000 to the

Supreme Court, would be reasonable, necessary, and customary. (RR9:47)

       Garcia acknowledged: that Longoria’s counsel Blanks has practiced law for

39 years and Longoria’s counsel Torrey had practiced law for 38 years; and, that

Blanks has been board certified for 34 of those 39 years. (RR9:48-49) Garcia

agreed that during the course of the litigation “it's pretty much been an equal

process” in that one side would file a motion then the other side would respond;

“we take your depositions, you take ours.” (RR9:50)

       Garcia testified that Rule 1.04 requirements (which he equated with Lone

Star requirements - perhaps a misnomer)85 are designed to determine a fair

attorney’s fee. (RR9:49) The Supreme Court has identified these Rule 1.04

requirements as being factors that a factfinder should consider when determining

the reasonableness of a fee. See Arthur Andersen & Co. v. Perry Equip. Corp., 945
S.W.2d 812, 818 (Tex. 1997) (listing requirements); PlExh16D & PlExh16E

       85
         It seems probable that the court reporter thought that the attorney said “Lone Star
requirements” when he actually referenced the “lodestar requirements.” See Arthur Andersen &
Co. v. Perry Equip. Corp., 945 S.W.2d 812, 818 (Tex. 1997) (referencing the lodestar method of
awarding attorney’s fees). In any event, from the context it is clear that record references to
“Lone Star requirements” are intended to be a shorthand reference to Rule 1.04 requirements.
(RR9:49)

                                              52
(summarizing). These Rule 1.04 requirements correspond to the factors which the

jury was instructed to consider in determining Longoria’s attorney’s fee. See Jury

Question 11 (CR:1044).

      Garcia also testified:

      Q. [BLANKS] If we go down the Lone Star requirements again – and
      I'll do those if we need to -- wouldn't you think that with our
      experience and certifications and knowing that it's a punch/counter
      punch in this case, that if you meet the Lone Star requirements, Mr.
      Torrey and I would, as well?
      A. [GARCIA] I would suspect so.
      Q. Okay. And the only difference as far as the contingency goes, and
      I'm not faulting you, but you have a 40/45 and Mr. Torrey has
      testified that we have a one -- Mr. Longoria that we have a one-third
      -- flat one-third, it doesn't change?
      A. That's my understanding, yes.
      Q. So if you're testifying at 40/45 is appropriate, and I have no
      problem with that, certainly one-third would also be an appropriate
      fee structure?
      A. A one-third fee structure is an appropriate fee structure, yes.
      Different considerations, but yes.
      Q. And if it's going to cost your side 30,000 to appeal to the first level
      and another 20,000 to the Supreme Court, we don't even know who
      might be doing that appeal at this point, right?
      A. True.
      Q. So when you say appeal, that's whether you win the case and
      appeal or lose the case and appeal, right? If you win the case, you
      don't appeal.
      A. I'm sorry, you lost me.
      Q. Lose the case, you appeal, or if you win the case and have to
      answer the other side, the fee remains the same, 30 and 20?
      A. Generally, yes, those are customary fees.
      Q. And that is, again, a goose/gander, if that's a permissible and fair
      fee for you, it would be for our side, as well?
      A. Yes.

                                         53
(RR9:50-51) (emphasis added)

      Appellant Smith (representing himself pro se) testified, “I'm asking for the

attorney's fees, if necessary on appeal, that Mr. Garcia and Mr. Blanks, Mr. Torrey

have talked about. I believe that those fees are reasonable and customary.”

(RR9:56) (emphasis added)

      Appellants don’t mention, much less complain about, any of this testimony.

Garcia conceded that Longoria’s counsel’s one-third contingent fee “is an

appropriate fee structure.” (RR9:50) Garcia further testified that this contingent

fee and the $50,000 for appeal is a “permissible and fair fee” for Longoria’s

attorneys. (RR9:50-51) This alone supports Longoria’s attorney’s fees.

      Moreover, Garcia’s Rule 1.04 concession (that the Rule 1.04 requirements

were satisfied) bolsters this evidence. See Southwest Grain Co. v. Garza, 2007 WL
1087179, at *39-40 (Tex.App.–Corpus Christi 2007, pet. den.) (affirming a

contingent fee award supported by testimony satisfying the Rule 1.04

requirements). Here, Longoria’s counsel offered to prove up the Rule 1.04

requirements, “I'll do those if we need to.” (RR9:50) However, the need to do so

was obviated when Garcia conceded that Longoria’s counsel would meet those

requirements. (RR9:50)

      Appellants’ Brief makes no reference to Rule 1.04. Although they complain


                                         54
about a failure to produce attorney time records and a failure to prove the hours

spent on each task, they offer no authority for such a requirement and ignore

Garcia’s Rule 1.04 concession. (Brief,p.26)

      Although Appellants argue that “Longoria’s counsel presented no evidence

regarding attorneys’ fees other than by stating that he had a one-third contingent

fee agreement,” they do not argue that the attorney’s fee award cannot be based on

proof of such an agreement. (Brief,p.26-emphasis added)

      The jury determined Longoria's trial attorney’s fees to be an amount that

totals slightly less than one-third of Longoria's damages and determined

Longoria’s appellate attorney’s fees to be the amount proved up by Garcia and

Smith. (CR:1044,1052-1053) The court awarded these amounts. (CR:1083-1084).

The award is supported by the evidence.

      Any failure to apportion attorney’s fees does not require reversal. In the

middle of a compound sentence stating three complaints, without any argument or

authority, Appellants assert that Longoria’s counsel “did not apportion the fees

between the causes of action on which attorney’s fees are recoverable . . . .”

(Brief,p.26)

      By Jury Question 11, the jury was broadly asked to find a fee for the

services of Longoria’s attorneys. (CR:1044) The jury was not instructed to limit


                                          55
consideration to any particular claim or theory. If Longoria had apportioned his

attorney’s fees between claims, the jury would not have known how to apply such

an apportionment. Thus, any failure to apportion was harmless.

      Additionally, the apportionment complaint was waived by Appellants’

failure to timely and specifically object to Question 11's broad scope and,

additionally, by Appellants’ failure to obtain a ruling on any such objection. See

Matthews v. Candlewood Builders, Inc., 685 S.W.2d 649, 650 (Tex. 1985)

(complaint about failure to apportion fees was waived where jury issue broadly

requested jury to find attorney’s fees for the entire case, rather than separately

allocating the fees to each claim); TRCP 274 (complaint is waived unless party

objecting to charge points out distinctly the objectionable matter and the grounds

of the objection - no objection to one part of charge may be adopted and applied to

any other part of the charge by reference); TRAP 33.1 (as prerequisite for

presenting complaint for appellate review, record must show both a timely

objection and ruling).

      Absent an objection to the form of the jury question, any complaint about

the sufficiency of the evidence to support an attorney’s fee determination is based

on the determination as a whole. Miranda, 390 S.W.3d at 552. Non-apportioned

attorney's fees for the entire case are some evidence of what the apportioned


                                          56
amount should be. Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 314

(Tex. 2006).

      Moreover, Appellants’ counsel Garcia conceded that the one-third

contingent fee and the $50,000 for appeal is a "permissible and fair fee" for

Longoria’s attorneys. (RR9:50-51) Garcia did not draw any distinctions about

claims that will, or will not, support an award of attorney’s fees.

      Furthermore, Longoria’s counsel was not required to apportion fees -

because the record shows that counsel’s services advance all claims such that they

are inextricably intertwined and cannot be apportioned. When discrete legal

services advance both a recoverable and unrecoverable claim, then the services are

so intertwined that they need not be apportioned. Tony Gullo, 212 S.W.3d at

313-314.

      All of Longoria's counsel's services (both in prosecuting and defending

claims) furthered a defense of the TTLA claim. Longoria is entitled to an award of

TTLA attorney’s fees and the issue which is central to that claim - whether

Longoria committed theft - is an issue common to every other claim and defense

asserted by Longoria and Appellants.

      In this regard, Appellants concede that the theft accusation is central to all

theories and defenses. (Brief,p.17) Moreover, Appellants’ counsel Garcia, in


                                          57
proving up his own attorney’s fees, relied on the “inextricably intertwined”

argument in testifying that it was not possible to separate out attorney’s fees

attributable to one claim or the other. (RR9:48)

      Any failure to condition appellate attorney’s fees on success does not

require reversal. The record does not show that the complaint (about failure to

condition appellate attorney fees on success) was preserved - does not show that

the complaint was presented to or ruled on by the trial court. See TRAP 33.1.

Even if the complaint had been preserved, any error could be cured by modifying

the award and conditioning appellate attorney’s fees on a successful outcome. See

R & R Res. Corp. v. Echelon Oil & Gas, 2011 Tex. App. LEXIS 295, at *43

(Tex.App.–Austin 2011, pet. den.).




                                          58
                         III. CHALLENGE FOR CAUSE

      Appellants complain that three veniremembers challenged for cause served

on the jury.

                          III-A. Complaint Not Preserved

      Appellants failed to preserve complaint about the trial court’s ruling on

their challenge for cause. “[T]o preserve error when a challenge for cause is

denied, a party must use a peremptory challenge against the veniremember

involved, exhaust its remaining challenges, and notify the trial court that a specific

objectionable veniremember will remain on the jury list.” Cortez ex rel. Estate of

Puentes v. HCCI-San Antonio, Inc., 159 S.W.3d 87, 90-91 (Tex. 2005), citing

Hallett v. Houston Northwest Medical Center, 689 S.W.2d 888, 890 (Tex. 1985).

The record does not show that Appellants followed this procedure (herein “the

Hallett procedure” or “the Hallett objection” or “the Hallett notice”).

      Appellants’ brief does not reference the Hallett procedure. Appellants do

note that they requested additional strikes. In this regard, the record shows that

immediately after the challenge for cause was denied, there was an exchange

between Appellants’ counsel and the court:

      [THE COURT]: And so I -- I'm just concerned about the confusion
      created by some of the questioning, which I think you can clear up in
      opening statements. But I don't think there's been a showing here of
      any appropriate cause so I'm going to deny the challenges for cause
                                          59
      on the basis -- on those two bases.
      MR. SMITH: Your Honor, we would then request more strikes for
      additional jurors.
      THE COURT: Overruled.
      MR. SMITH: We're put in a position where I believe the record is
      pretty clear about having to accept jurors that require a higher burden
      of proof and a criminal conviction.
      THE COURT: I am concerned. I gave you extra time for your voir
      dire, just to take this into account and to be able to explore all of
      those issues and it was just confined to too short a period of time to
      make it clear at the very end. So I'm going to deny the request for
      extra strikes.
      MR. SMITH: Would the Court at least question the jurors as a whole
      before the panel is selected to see? And, of course, comfort zone,
      whether or not, you know, I give you the law, this is the law, this is
      what's going to happen. Can y'all follow it? Could we at least do that?
      THE COURT: I'll be glad to do that.
      MR. GARCIA: Are we doing that -- I'm sorry, just to clarify. Would
      that be done with this group of specific jurors?
      THE COURT: I'll do that right now with the entire panel and then
      we'll break for you to exercise your peremptory challenges.
      MR. SMITH: Thank you.

(RR4:141-143)

      This exchange between Appellants’ counsel and the court will herein be

referenced as the “Exchange.” After the Exchange, the parties then discussed the

procedure by which peremptory challenges would be made, the court then gave

"the instruction as requested by [Appellants]," Appellants made no further request,

and the parties then exercised their peremptory challenges. (RR4:143-147)

      Appellants failed to identify (either by name or number) specific

objectionable veniremembers that would remain on the jury list. During the

                                        60
Exchange, objectionable veniremembers were not identified. See Cortez, 159
S.W.3d at 90-91 (to preserve error, a party must notify the trial court that a specific

objectionable veniremember will remain on the jury list); Hallett, 689 S.W.2d at

889 (rejecting argument that once a veniremember has been challenged for cause,

the trial court is aware that the person is objectionable to the challenging party).

      The only request overruled was a request for "more strikes for additional

jurors." (RR4:141-143) Appellants did not even specify the number of extra

strikes being requested.

      If Appellants are deemed to have identified specific objectionable

veniremembers, it was not shown to have been timely done. If the record does not

clearly show that the Hallett notice was timely given, any complaint regarding the

failure to strike for cause is waived. See McCluskey v. Randall's Food Mkts., Inc.,

2004 WL 2340278, at *5 (Tex.App.–Hou. [14th Dist.] 2004, pet. den.) (complaint

waived where record did not clearly show notice was timely given).

      The Hallett notice can be given only after the peremptory challenge list has

been prepared. This timing is necessarily implied by the nature of the notice to be

given (that specific objectionable veniremembers would remain on jury list after

peremptory challenges are exercised). One obvious purpose of the notice is to give

the trial court the opportunity to reconsider its ruling in the context of the impact


                                          61
that it actually had, not the impact that the ruling might have, on the jury to be

selected.

      The record does not show that the Exchange occurred after Appellants’

peremptory challenge list had been prepared. If anything, the record shows that the

Exchange occurred before Appellants’ peremptory challenge list had been

prepared. The Exchange occurred without interruption immediately after the

challenge for cause was overruled. (RR4:141-142). Additionally, it was after the

Exchange that the parties and court began discussing the procedure by which

peremptory challenges would be exercised. See e.g. RR4:142-143 – court will first

give requested instruction and “then we'll break for you to exercise your

peremptory challenges”.

      Appellants failed to exhaust their peremptory challenges on veniremembers

who were challenged for cause. “[T]o preserve error when a challenge for cause

is denied, a party must use a peremptory challenge against the veniremember

involved.” Cortez, 159 S.W.3d at 90.

      In this regard, Appellants selectively used one of their peremptory

challenges to strike Veniremember 20 - who was not challenged for cause.

(SuppCR:38; Appellants’ Brief, p.13) But for this peremptory challenge,




                                          62
Veniremember 20 would have served on the jury. (SuppCR:20-28)86 Appellants

could have used, but failed to use, this peremptory challenge to strike one of the

three veniremembers challenged for cause who served on the jury.

       Appellants challenged as many as sixteen veniremembers for cause, and

Appellants only had six peremptory challenges, but the Hallett rule required

Appellants to use all of those strikes on veniremembers who were challenged for

cause. See McMillin v. State Farm Lloyds, 180 S.W.3d 183, 194 (Tex.App.–Austin

2005, pet. den.) (McMillins were required to use all six remaining peremptory

challenges on veniremembers they had challenged for cause).

       In McMillin, this Court found only partial waiver where a party failed to

exhaust peremptory challenges on veniremembers who were challenged for cause.

However, McMillin did not involve the special “undue advantage” consideration

discussed in the next section.

       Additionally, in McMillin the party challenging for cause apparently had

informed the trial court that they would exhaust their peremptory challenges and

apparently had identified specific objectionable veniremembers that would remain

on the panel. Id. at 193-94. As noted, Appellants did not follow the Hallett

       86
         The conclusion that Veniremember 20 would have served on the jury, but for
Appellants’ peremptory challenge, follows from the fact that the jurors were chosen in numerical
order and from the fact that Veniremembers 21 and 22 served on the jury. (SuppCR:20-26;
Appellants’ Brief, p.15)

                                               63
procedure. See also Williams v. Skelton, 2007 WL 899907, at *3 (Tex.App.–Waco

2007, pet. den.) (complaint not preserved where Williams failed to exhaust

peremptory challenges on veniremembers who were challenged for cause /

distinguishing McMillin on ground that Williams failed to identify specific

objectionable veniremembers that would remain on the panel).

      Appellants secured an undue advantage by using one of their peremptory

challenges on a Hispanic-surnamed veniremember who was not challenged for

cause. As noted, the Hallett rule required Appellants to exhaust their peremptory

challenges on veniremembers who were challenged for cause. Appellants violated

the Hallett rule by selectively using one of their peremptory challenges to

eliminate Veniremember 20 - who was not challenged for cause. (SuppCR:38;

Appellants' Brief,p.13)

      Both Veniremember 20 and Longoria have Hispanic surnames.

(SuppCR:38) By peremptorily challenging Veniremember 20, Appellants assured

that Veniremember 20 would not be empaneled. As noted, but for this peremptory

challenge, Veniremember 20 would have served on the jury. (SuppCR:20-28)

Appellants also peremptorily challenged the other two veniremembers having




                                         64
Hispanic surnames (Veniremember 9 and Veniremember 24).87 (SuppCR:38)

       Appellants repeatedly complain in this Court that the jury was “stacked

against” them. (Brief,p.16-17,31-32) However, it appears that Appellants did the

stacking.

       Appellants complain that the court’s cause challenge ruling prevented them

from obtaining a jury to which they were entitled. However, by their own conduct

(in failing to follow the Hallett rule) Appellants obtained a jury to which they were

not entitled (jurors without Hispanic surnames).

       Hence, as a matter of equity, Appellants should not be heard to complain

about the court’s challenge for cause ruling. Appellants cannot secure an

advantage by failing to follow the rule and then complain that the rule was not

followed. See Hallett, 689 S.W.2d at 889 (courts have developed the procedure to

be followed when challenge for cause is denied); Smirl v. Globe Laboratories,

Inc., 188 S.W.2d 676, 678 (Tex. 1945) (where courts have established a practice, it

is competent for the courts so to adapt its exercise as to prevent any particular

oppression and to make it yield to the particular circumstances of the case).




       87
        On their information cards, under “Race,” Veniremembers 9, 20, and 24 all listed
“Hispanic.” (SuppCR:22,26-27)

                                              65
                             III-B. No Abuse Of Discretion

         Even if complaint had been preserved, the court did not abuse its

discretion by overruling Appellants’ challenge for cause.

         The error assigned in this Court differs from the complaint made at trial.

Objections on appeal must conform to those made at trial or they are waived.

Knoll v. Neblett, 966 S.W.2d 622, 639 (Tex.App.–Hou. [14th Dist.] 1998, pet.

den.).

         When the court asked Appellants to articulate their challenge for cause,

Appellants responded that it was "based upon the . . . preponderance of the

evidence, your Honor, and based upon Mr. Smith's collective questioning when he

went back, they would hold us, I think, all parties to a higher standard."

(RR4:136 - emphasis added) In contrast, in this Court Appellants object that the

jury held only Appellants to a higher standard of proof, as follows: "The jury held

the Shamark Parties to the higher standard of proof of ‘beyond a reasonable

doubt.'" (Brief,p.7)

         Having argued in the trial court that the higher standard would be applied to

all parties, Appellants should not be heard to argue in this Court that the

challenged veniremembers applied a different standard of proof to Appellants

only. The distinction is significant, given Appellants’ insistence in this Court that


                                           66
the veniremembers were not confused and Appellants’ insistence that the jury was

stacked against them. (Brief,pp.31-32).

      In any event, the challenged veniremembers did not exhibit a bias. The

veniremembers did not express an unequivocal refusal or inability to follow the

court's instructions. They instead exhibited (at worst) confusion,

misunderstanding, and ignorance of the law which ultimately was dispelled

(rehabilitated) by Longoria’s counsel and the trial court.

      The Supreme Court has rejected cases holding that once a veniremember

has expressed "bias," further questioning is not permitted and the veniremember

must be excused. See Cortez, 159 S.W.3d at 91 (no such rule). Because trial judges

are actually present during voir dire, they are in a better position to evaluate the

veniremember’s sincerity and his capacity for fairness and impartiality. Id. at 93.

Therefore, trial courts exercise discretion in deciding whether to strike

veniremembers for cause when bias or prejudice is not established as a matter of

law, and there is error only if that discretion is abused. Id.

      The challenged veniremembers exhibited (at worst) confusion,

misunderstanding, and ignorance of the law. Several veniremembers expressed

confusion about the standard of proof. See e.g. RR4:79 (don’t understand);

RR4:79 (having trouble understanding); RR4:80-81 - difficulty understanding


                                           67
how “more likely than not” standard is applied; RR4:86-90 - difficulty with

concept of circumstantial evidence.

      Appellants specifically complain (Brief,p.31) that after the veniremembers

were read an instruction on preponderance of the evidence, sixteen of them raised

their cards in response to the following:

      Now, having given the definition that I believe the Judge will give
      you, can you decide this case on preponderance of the evidence, or
      are you going to require a different, higher burden of proof for us as
      the people bringing the initial lawsuit? Does that help any? So can
      you please raise your hand if you require a higher burden of proof, a
      number.

(RR4:103)

      By raising their cards in response to the question, the sixteen

veniremembers did not express an unequivocal refusal or inability to follow the

court’s instructions. Counsel expressed only a “belief” that the court would give

the instruction on preponderance and did not condition the response on an

assumption that the instruction would in fact be given. Counsel did not ask: “If the

court gives that instruction on preponderance, would you refuse to apply it?”

       Thus, at worst the veniremembers’ response indicates a mere preference as

to how the law should be applied. More likely they were just confused.

Veniremembers do not express bias as a matter of law merely by raising their

hands in response to a question. See e.g. Smith v. Dean, 232 S.W.3d 181, 191-92

                                            68
(Tex.App.–Fort Worth 2007, pet. den.) (by raising hands to show agreement with

another veniremember, veniremembers did not show bias as a matter of law).

      Also, the question’s reference to “a higher burden of proof, a number” lacks

clarity. The response does not require disqualification as a matter of law. See

Union Pac. R.R. v. Legg, 2009 WL 2476636, at *19 (Tex.App.–Austin 2009, no

pet.) (question had potential to be misconstrued and, therefore, was insufficient to

result in disqualification as a matter of law for a group of veniremembers who

simply raised their hands in response).

      Appellants also complain (Brief,p.31) that eight veniremembers held up

their cards in response to the following

      MR. SMITH: Let me ask this, the last question I have. Would
      everyone or anyone require a criminal conviction in order to award
      money in a civil case for theft? Can I see the numbers of those
      people? Eight, 9, 12, 13, 31, 26 and 24 and 49.
      THE COURT: Thank you, Mr. Smith.
      MR. SMITH: Thank you all for sharing.

(RR4:108)

      The eight veniremembers did not thereby express an unequivocal refusal or

inability to follow the court’s instructions. Nothing was said about the court’s

instructions. The question was not even particularized to the facts of the case, the

reference being to “a civil case for theft.” The response does not require

disqualification as a matter of law.

                                           69
      Any confusion was dispelled (rehabilitated) by Longoria's counsel and the

trial court. See Cortez, 159 S.W.3d at 93 (if a veniremember expresses what

appears to be bias, we see no reason to categorically prohibit further questioning

that might show just the opposite or at least clarify the statement).

      Mr. Blanks, Longoria’s counsel, explained that this is a civil case, not a

criminal case: “The standard is different.” (RR4:113) Blanks explained that both

sides are claiming that the other did something wrong and seeking money

damages. (RR4:113-114) Blanks explained that both sides rely on a “more likely

than not” civil standard. (RR4:114)

      Blanks then obtained the veniremembers’ commitment to apply the civil

standard of proof, as follows:

      The question is -- here we go: Can you listen to the evidence without
      prejudging either side, understanding that both sides are saying the
      other side did something wrong? And can you use your life's
      experiences, your common sense? Can you use those things to sift
      through the evidence and simply make a decision about what is more
      likely than not to have happened? And that is really the standard,
      more likely than not. How can we resolve disputes between people in
      this county? That's the standard, by what is more likely than not. And
      if you can't reach that decision, if you can't do that, then you say
      there's not enough evidence one way or the other, I'm not going to do
      it. Burden of proof is your common sense applied to the facts of this
      case and you say it's more likely than not Martin or these folks are
      telling the truth. When you head out of here, you're going to do that in
      every other venue and every other place in your life. Is there a reason
      you can't do it here? If you can't do it here, raise your card.
      (No response.)

                                         70
(RR4:127-128)

      Appellants do not argue that Blanks misstated the law. He did not. See In re

Lipsky, 2015 Tex. LEXIS 350, at *12 (civil cases typically apply the

preponderance-of-the-evidence standard, that is, a fact-finder's determination that

the plaintiff's version of the events is more likely than not true).

      Appellants argue that Blanks' rehabilitation “was not specific to the issue of

applying the proper burden of proof to the issue of theft.” (Brief,p.13) However,

Blanks explained that both sides are claiming that the other did something wrong,

explained that both sides rely on a "more likely than not" civil standard, and

explained that the veniremembers would be asked to apply that standard to

determine who is telling the truth. (RR4:113-114,127-128)

      Later, in overruling Appellants’ challenge for cause, the court expressed

concern that Appellants’ questioning had confused the veniremembers, observed

that Blanks’ questioning had remedied that confusion, determined that there was

no basis to strike veniremembers for cause, and denied a global nonspecific

request for additional strikes. (RR4:138-141)

      Thereafter, Appellants asked the court to further question the

veniremembers “as a whole.” (RR4:142) The court did - and thereby obtained the

veniremembers' commitment to apply the civil standard of proof, as follows:


                                           71
       THE COURT: All right. One last question for you before we take our
       final break, which is not a lunch break yet, is: You have heard
       discussion and questions concerning both civil and criminal cases,
       and as I advised you at the beginning of this case, this is a civil case,
       and I will advise you at the conclusion of the case and the lawyers
       would -- may argue between now and then about the preponderance
       of the evidence, which is the standard of proof in a civil case. You
       will also hear some testimony about a criminal matter in this case,
       which has a different burden of proof and you've also heard some
       questioning about that during the voir dire. Is there anyone here who
       has an understanding of either a civil or criminal law that will not
       allow them to follow the instructions that I as the Court give you
       concerning preponderance of the evidence, how that burden of proof
       is allocated between the parties and how it is shown? You are the
       judges of the facts and you will follow the law as I gave it to you. Is
       there anyone here who has -- who thinks they will be unable to follow
       the law as I will give it to you at the conclusion of this case?
       (No response.)
       THE COURT: Absolutely anyone for any reason?
       (No response.)

(RR4:145-146)

       After this instruction was given, Appellants made no further objection and

the parties exercised their peremptory challenges. (RR4:146-147) As far as the

trial court knew, Appellants were satisfied that the instruction cured any error.

Appellants should not now be heard to argue that the instruction did not cure error

(if any).

       Appellants complain without argument or authority that “[t]here was no

individual voir dire of any juror to undermine [SIC] their purported understanding

of the issues.” (Brief,p.31) However, Appellants failed to preserve complaint

                                          72
about a failure to conduct individual voir dire. The record does not show that

Appellants asked the court to individually question the veniremembers and does

not show that any such request was overruled. Thus, complaint was not preserved.

See TRAP 33.1.

      More to the point, Appellants are estopped from complaining about a failure

to conduct individual voir dire. The record shows that Appellants got that which

they requested - they asked the court to question the veniremembers “as a whole.”

(RR4:142) See Northeast Texas Motor Lines, Inc. v. Hodges, 158 S.W.2d 487, 488

(Tex. 1942) (a litigant cannot ask something of a court and then complain that the

court committed error in giving it - the litigant is estopped).

      Moreover, because the veniremembers’ responses were given as a group

(raised cards), the responses can be rehabilitated in the same manner. See Smith,
232 S.W.3d at 192 (veniremembers who previously had raised their hands in

response to a question could be rehabilitated in the same manner). There was no

abuse of discretion. See Murff v. Pass, 249 S.W.3d 407, 411 (Tex. 2008) (trial

judges are given wide latitude both in conducting voir dire proceedings and in

determining whether a panel member is impermissibly partial).




                                          73
                                     PRAYER

      Longoria prays:

1. That the judgment be in all matters affirmed.

2. That Longoria recover his damages, attorney fees, and costs.

3. That Longoria have such other relief as to which he has shown himself entitled.

                                              Respectfully submitted,



                                              JAMES DAVID WALKER
                                              P. O. Box 41
                                              Milano, Texas 76556
                                              SBOT 20706000
                                              Phone: (512) 636-9520
                                              Fax: (512) 455-7922
                                              Email: walker@2appeal.com
                                              COUNSEL FOR
                                              MARTIN M. LONGORIA

                                              W.W. TORREY
                                              P.O. Drawer 752
                                              Cameron, Texas 76520
                                              SBOT 20144700
                                              Phone: (254) 697-7013
                                              Email: wwtorrey@torreylaw.net
                                              COUNSEL FOR
                                              MARTIN M. LONGORIA




                                         74
                     CERTIFICATE OF WORD COUNT

I certify that this document contains 14,923 words (per WordPerfect X6).




                         CERTIFICATE OF SERVICE

I certify that on June 5, 2015, this document was electronically served on Counsel
for Appellants:
Tracy J. Willi
twilli@willi.com




                                        75
                                  APPENDIX
                                       to
                                 Appellee’s Brief

The Reporter’s Record document volumes are not consecutively numbered.

Reporter’s Record (RR) document references are to PDF page numbers.

Example: RR10:261 is the 261st page in Reporter’s Record Volume 10.

1. Longoria’s Affidavit
PlExh14A-15
RR10:261

2. Longoria’s Voluntary Statement Given to Deputy Ivy
Transcribed
(PlExh8B-2)
RR10:145
The record also contains the Audio recording of this statement, being PlExh8B-1

3. Marcus’ Handwritten Statement
PlExh6B
RR10:134

4. Marcus’ Typed Statement
(differs from handwritten statement)
PlExh6A
RR10:132

5. List of Property Values Submitted to Sheriff
PlEx24
RR11:53

6. Deputy Ivy’s Investigative Report
PlExh7A
RR10:135
7. Deputy Ivy’s Probable Cause Affidavit
PlExh7B
RR10:140

8. Smith’s Grand Jury Submission (Direct File)
PlExh29
RR11:70

9. Grand Jury No Bill
DefExh1
RR12:137

10. Smith’s Sworn Proof of Loss Submitted to Insurance Company
PlExh25
RR11:54

11. Notice of Insurance Claim Reported 3/3/2008
DefExh1
RR12:14

12. Insurance Claim Red Flagged
DefExh1
RR12:64

13. Insurance Claim Paid
DefExh1
RR12:39

14. Jury Charge
CR1031
1. Longoria's Affidavit
    PlExh14A-15
      RR10:261
      Appendix1
                                      CAUSE NO. 32,515

    SHAMARK SMITH LIMITED, Partnership                    IN THE 20TH JUDICIAL
          Plaintiff


    vs.                                                   DISTRICT COURT OF


    MARTIN M. LONGORIA
          Defendant                                       MILAM COUNTY, TEXAS

                                          AFFIDAVIT

    STATE OF TEXAS             §
    COUNTY OF™-                §
                  rnir.tvh
          BEFORE ME, the undersigned authority, on this day personally appeared Martin

    M. Longoria, who, being by me duly sworn 1 stated on his oath as follows:
(
             My Name Is Martin M. Longoria. I am the Defendant/Counter-Plaintiff in the
    above numbered and styled cause. I am over the age of 18 years and am competent to
    testify in this matter. I offer the following sworn testimony:

             1. l performed contract labor for Sharon Marcus and Paul Smith for several
                years before March of 2008, including planting grass, fencing, working
                 cattle and trapping hogs.
             2. I had talked with Paul Smith sometime in 2007 about the old plantation
                 house. Paul and I were driving by the house and he asked me what I
                 thought should be done with the house, either tear it down or just burn it.
                 Then he said that we should talk to his wife, Sharon Marcus, about what to
                 do with the house. I think that conversation took place around December
                 of 2007.
              3. I had been in the old plantation house a number of times. I used to store
                 corn for my hog traps inside. About a month after my conversation with
                 Paul, probably in January of 2008, I w.ent Inside the house to get corn out.
                 The house was unlocked and there was nothing in the house. All interior
                 doors were open.
              4. In late February 2008, I asked Sharon Marcus what she was going'to do
                 with the old plantation house. She first told me that the house had no
                 value and she was going to bulldoze It but then in the same conversation



                                                                                      lj   PLAINTIFF'S
                                                                                      ij     EXHIBIT ,
                                                                                      ~     14 f.[15 J
                                                                                      I
                                                                                      CL
. ·,   ..

               she offered to let me have the tin off the house if I would save the lumber
               for her. We agreed that I would demoffsh the house on this basis.

            5. During the week of February 24. 2008, I ran out of work for my employees
               so I sent them to the old plantation house to tear it down. My employees
               worked several days that week, generally from around eight In the
               moming until around five In the afternoon during which time they removed
               the roof and transported the tin from the house to my property located
               outside Calvert, Texas. After the roof was removed my employees
               continued dismantling the house and as lumber was removed they pulled
               the nails out and stacked ft fnsfde and outside the house in plies according
               to the kind of lumber that was being removed.
            6. The old plantation house sits on an elevated site Just a few hundred feet
               off County Road 270 and Is in plain view of the road from several vantage
               points. Sharon Marcus's house Is just across the road and only a few
               hundred yards from the Plantation House. The two houses are close
               enough that sounds such as hammering would clearly carry from one
               house to the other.
            7. Sometime between March 2, 2008, and March 11, 2008, Ms. Marcus
               drove by my home and looked at the tin. She didn't say anything about a
               burglary at the old plantation house or that she wanted the tin back.
            8. I understand that Ms. Marcus called the sheriffs department out to the old
               plantation house on March 2. That was a Sunday and my crew was not
               working that day. The roof had been removed from the house and mov~
               to my place In Calvert before then.
            9. On March 11, 2008, I got a call from one of my workers to come to the
               plantation house because the sheriff was there saying that we did not
               have permission to tear down the house. I went theie and the deputy
                quesUoned me about what was gotng on and I told him about my
                agreement with Ms. Marcus. I told him where the tin was and showed him
                the piles of stacked lumber which were clearly visible at that time.
            10.0lle Ivy, the sheriff's deputy, asked me to go to the Sheriff's office and
                while there I gave him a statement and offered to take a polygraph test to
                prove my Innocence.
            11.At the time we started the demo11tlon. there were no items of personality in
                the house other than a couple of old furniture Items which were still inside
                the house when the sheriff's office came to the scene on March 11, 2008.
                Neither I nor my workers removed anything from the house except for the
                tin. Everything other than the tin was still on site on March 11, 2008.




                                                                                    SSL-00818
. .
 \    ~




                   12. The tin I removed from the house Is stlll stacked on my property. No one
                       has ever claimed the tin or tried to remove It.
                   13.As a result of the clafms made by all three Counter-Defendants. I have
                       suffered significant damages. I had to retain Mr. Torrey and pay him to
                       represent me In the criminal charges the Counter-Defendants had filed
                       and as well In this lawsuit I then had to retain Mr. Blanks to assist Mr.
                       Torrey with the defense of this suit as well as the Counter-Claim which is
                       the subject of this motion. I have missed considerable work in conjunction
                       with the criminal charges as well as those associated with this case which
                       has cost me significant Income. I have also suffered humilfatlon and
                       damage to my reputation as to those who have learned of the crtmlnal
                       charges brought by Counter-Defendants. This damage has hurt my ablllty
                       to access property and work for various farmers and ranchers.

          Further, afflant sayeth not.




                 BEFORE ME, the undersigned authority, on this day personally appeared Martin
          M. Longoria, known to me to be the person whose name is subscribed to the foregoing
          Affidavit. who being by me first duly swom, upon oath stated that the statements
          contained therein are true and correct.


                 SUBSCRIBED AND SWORN T before me this ~ y of October, 2012.




                                                                                           SSL-00819
2. Longoria's Voluntary Statement Given to Deputy Ivy
                       Transcribed
                       (PlExh8B-2)
                        RR10:145
                        Appendix2
     The record also contains the Audio recording
          of this statement, being PlExh8B-1
                                                m PLAINTIFF'S
                                                I      EXHIBIT
                                                ~      1(B}{-z)
                                                I                 1

 1                      NO. 32,515
 2   SHAMARK SMITH LIMITED         } IN THE DISTRICT COURT
     PARTNERSHIP,            )
 3                  )
         Plaintiff.   )
 4                  ) MILAM COUNTY, TEXAS
     VS.              )
 5                  )
                    )
 6   MARTIN M. LONGORIA,         )
                    )
 7       Defendant       ) 20TH JUDICIAL DISTRICT
                    )
 8
 9
10
     ---------------------------------~-------------------~
11
12
13            TRANSCRIPTION OF AUDIO STATEMENT OF
14                     MARTIN LONGORIA
15                         ON
16                     MARCH 11, 2008
17
18
     --------------------------------------------------------
19
20
21
22
23
24
25


                                DAVIDSON REPORTING, INC.
                                      (210) 340-3656
                                                                2


1             MR. OLARI: Today's date is March 11th,
2    2008. Current time is 11: 18 a.m. We're at the Milam
3    County Sheriff's Office in Cameron, Texas. Present is
4    Investigator Olari of the Milam County Sheriff's Office
5    and Mr. Martin Longoria.
6                    EXAMINATION
 7   BY MR. OLARI:
 8      Q. And your birth date, Mr. Longoria?
 9 A. 8-6-64.
10      Q. 8-6-64?

11      A. Yes, sir.
12      Q. Before we begin I am going to read you your

13   Miranda rights. You're not under arrest, but that way
14   you understand your rights.
15      A. Yes, sir. Yes, sir.
16      Q. Okay. Okay. First off, you have the right to
17   remain silent and not make any statement at all and that
18   any statement you make may be used against you in trial.
19   Do you understand that?
20      A. Yes.
21      Q. Any statement you make may be used as evidence
22   against you in court. Do you understand that?
23      A. Yes.
24       Q. You have the right to have a lawyer present to
25   advise you prior to and during any questioning. You



                          DAVIDSON REPORTING, INC.
                                (210) 340-3656
                                                                3


1    understand that?
2       A. Yes, sir.
3       Q. If you are unable to employ a lawyer you have

4    the right to have a lawyer appointed to advise you prior
5    to and during any questioning. Do you understand that?
6       A. Yes.
7       Q. You have the right to terminate the interview

8    at any time, and prior to and during the making of this
 9   statement you knowingly and intelligently and
1O   voluntarily waive the rights set out in this warning.
11   Do you understand that?
12      A. Uh-huh.
13      Q. Okay. What I want you to do right now is take
14   and initial those six spots saying that you understand
15   each and every one of your rights.
16      A. Okay. Okay.
17             MR. OLARI: Note that Mr. Longoria is --
18       Q. (BY MR. OLAR!) I'm -- I'm just talking.

19      A. Uh-huh.
20             MR. OLAR!: Mr. Longoria is initialing.
21       Q. (BY MR. OLARI) Okay. Now, this is a
22   handwritten form, but since we are doing an audio
23   statement I am just going to write on here see attached
24   audio statement because your handwriting isn't that
25   good --



                           DAVIDSON REPORTING, INC.
                                 (210) 340-3656
                                                            4

 1      A. Uh-huh.
 2      Q. -- not that good and neither is mine.
 3      A. Right.
 4      Q. How old are you, Mr. Longoria?
 5      A. Forty-three.
 6      Q. And where were you born at?
 7 A. I was born --
 8      Q. Well, I am sorry. What's your birth date
 9   again?
10 A. 8-8-64.
11      Q. Where were you born at?

12 A. In Acapulco, Mexico.
13      Q. What is your current address?
14      A. It is a P.O. Box --
15      Q. Now, you don't live in a P.O. Box. What's your
16   address?

17 A. It's -- I think I got my glasses -- 204 West
18   Tindall I think. Let me see. Yeah. 105 West Tindall.
19      Q. 105?

20      A. Uh-huh.
21      Q. West Tindall?
22      A. Uh-huh.
23      Q. Calvert?
24      A. Yes, sir.
25      Q. What is your phone number?



                           DAVIDSON REPORTING, INC.
                                  (210) 340-3656
                                                              5

 1      A. It's 979 --
 2      Q. Uh-huh.

 3      A. -- 364 --
 4      Q. Uh-huh.

 5      A. -- 2056.
 6      Q. Okay. And how far did you get in school?
 7      A. Well, the third grade, man.
 8      Q. Third grade?

 9      A. Third grade.
1O      Q. And can you read and write the English -- and
11   understand the English language?
12 A. I understand English, but I can't write.
13   can't write.
14      Q. Okay. Sign right there that the statement you
15   are about to give me is true and correct.
16      A. Right here?
17      Q. Yes. Because normally you would be writing it
18   out, but we are just going to do an audio statement.
19      A. Okay.
20      Q. Okay. All right. The address in question is
21   6209 County Road 270. That's the old Snead Plantation,
22   correct?
23      A. Correct.
24      Q. Who owns that property?

25      A. That's Michelle -- Michelle Marcus in my



                          DAVIDSON REPORTING, INC.
                                (210) 340-3656
                                                              6

 1   knowledge.
 2      Q. Okay. Do you understand who her husband is?
 3      A. Yes. Her husband is Paul Snead.
 4      Q. Do you know how long they have owned that
 5   property?
 6      A. No, sir. I don't have no idea.
 7      Q. No? Okay. As far as you've known them you
 8   know that they have owned that property though?
 9      A. Yes.
10      Q. Okay. All right. What --what -- how long
11   have you been going out to that property?
12      A. Probably for the last 12 years.
13      Q. Twelve years?
14      A. Yeah.
15      Q. Okay. What do you do out at that property?

16 A. I fix fence for him. I fix, I mean, gates.
17   I -- I -- I fix whatever they need --
18      Q. Okay.

19      A. -- over at that ranch. I plant -- plant grass
20   for them. I mean, I worked with him when all this --
21   you know, every once in a while. Not all the time, but
22   every once in a while.
23      Q. Do you trap hogs out there?

24      A. Yeah. I trap hogs out there. Yeah. They gave
25   me permission to trap there.


                            DAVIDSON REPORTING, INC.
                                    (210) 340-3656
                                                                7

 1      Q. How -- how - how often do you trap hogs out
 2   there?
 3      A. Well, that's about - like I said, about three
 4   months out of the year.
 5      Q. Three months out of the year?
 6      A. Yeah.
 7      Q. Okay. Where do you normally trap the hogs at
 8   on their property?
 9      A. In that -- that property we are talking about
1O   and across by her house.
11      Q. Do you normal -- on that property there by

12   that -- by the old house do you normally steer clear of
13   the house and stay over by the cemetery or do you go --
14      A. Yeah. By the -- by the house and by the
15   cemetery. Yeah, both there.
16      Q. All right. Tell me about the conversation you
17   said you had with her about the house.
18      A. Oh, by the old house the first conversation I
19   had, I had it with --with her husband.
20      Q. When was that?
21      A. Oh, it's been -- it's -- it's been probably --
22   I don't know. It's been   a while. I don't know how long
23   I could use, but it's probably been, I don't know, six
24   months ago, seven months ago.
25      Q. Uh-huh.



                           DAVIDSON REPORTING, INC.
                                 (210) 340-3656
                                                                8

 1      A. But about two -- about three weeks ago -- two
 2   weeks ago I went to Mrs. -- her house, Mrs. Marcus'
 3   house, and I ask her, I said, "Mrs. Mar -- Mrs. Marcus
 4   what's you going to do with the -- with the old houses
 5   you got out there?" And she said, "Nothing. I am going
 6   to doze it down."
 7            I said , "Ma'am" -- I said , "Ma'am , well ' if
 8   you going to doze it down, you know, why don't you let
 9   me take it apart, and I --you know, maybe we can save
10   some - some" -- and she said -- before I say anything,
11   she said - before I make any deal with her she said,
12   "Well, look. This is what I'll do. You just take the
13   tin and you - and let me keep the lumber."
14      Q. She said this to you?
15      A. Yeah. She said that to me. It was an
16   agreement--
17      a.   Uh-huh.
18      A. -- that we had. So, you know, I pursued doing
19   that. When I didn't have nothing for the boys to do I
20   told them, you know, "Just go ahead and start taking the
21   tin off, and the lumber leave it right there because it
22   belongs to" -
23      Q. When did she tell -- when did she tell you that
24   you can take the house apart, just give her the lumber?
25      A. That's been about -- like I said about -- I



                           DAVIDSON REPORTING, INC.
                                 (210) 340-3656
                                                                    9
(
    1    don't remember exactly, but it was about -- it was about
    2    two weeks ago.
    3       Q. Two weeks ago?

    4       A. Yeah.
    5       Q. How long after she told you that did you start

    6    taking the house down?
    7       A. Probably about -- about three days later.
     8      Q. Three days later?
     9      A. Yeah.
    10      Q. Okay. Did -- did you actually take any of the

    11   house down yourself or did you just hire people to do it
    12   for you?
    13      A. No. I just -- sometimes I do, but most of the
    14   time, you know, I get those boys to do it.
    15      Q. Okay. Those boys all work for you, right?

    16      A. Yeah. They work for me.
    17      Q. You -- you direct their actions?

    18      A. Yes. Yes.
    19      Q. Okay. And you tell them what to do?

    20      A. Yes.
    21       Q. Okay. How much do you pay those boys?

    22      A. Eight dollars an hour.
    23       Q. Eight dollars an hour?
    24       A. Right.
    25       Q. Each one of them?



                              DAVIDSON REPORTING, INC.
                                    (210) 340-3656
                                                                 10
(
    1       A. Right.
    2       Q. Okay. Have you gotten any money out of that

    3    house yet?
    4       A. No.
    5       Q. No?

    6       A. No, nothing.
    7       Q. Okay. What all did you take off that house?

    8       A. Just the tin.
     9      Q. Just the tin?

    1O      A. Just the tin. The - the lumber that we
    11   take - took out, we left it right there.
    12      Q. You left right it?

    13      A. Right beside it. We didn't take nothing else.
    14      Q. Okay. What about the -- the moldings and --
    15      A. No. No. No, nothing like that. No. We
    16   didn't take no doors. We didn't take no moldings. We
    17   didn't take nothing but the tin. That's all we took.
    18      Q. Okay. All right.

    19      A. And, you know; if you go inside and look at the
    20   house, I mean, you can see what is fresh and what is
    21   old, you know --
    22       Q. Yeah.

    23       A. -- if you know --
    24       Q. Wait. Wait. Had you been in the house before
    25   you started tearing it down?


                                DAVIDSON REPORTING, INC.
                                        (210) 340-3656
                                                               11


1      A. Oh, yeah. Yeah.
2       Q. Was the molding still there?

3       A. Part of it was still there. Some --
4       Q. Part of it?

5       A. -- of it was -- is rotten out and -- and, you
6    know.
7       Q. Uh-huh.
8       A. So I don't -- I don't know how much it -- it
9    was still there because I didn't pay no attention, you
1O   know. I just -- you know, but I know some is there, but
11   like I said, if you -- if you look at the house you --
12   you know, you can see what is fresh and what is, you
13   know--
14      Q. Yeah.

15      A. -- been take off. But it is the agreement that
16   we have and I didn't know she was going to change her
17   mind, and the reason why I didn't know and the reason
18   why I didn't know she change her mind, okay, because
19   she's -- last week, you know, she went by my -- by
20   where -- by my -- by where I got my -- my company
21   because my -- the ranch, and she look at the tin, you
22   know, and she didn't say nothing.
23             She didn't say -- I met her and -- I met
24   her in Calvert. She wave at me. Her and Mr. Lonnie
25   Dodge went over there and look at the tin, but they


                            DAVIDSON REPORTING, INC.
                                  (210) 340-3656
                                                                   12
(

     1   didn't say nothing. She didn't say -- he didn't tell me
     2   nothing. He didn't say nothing. I wasn't there, but I
     3   met him and I didn't know. I didn't know she was going
     4   to change her mind.
     5      Q. Okay. So to the best of your knowledge she
     6   told you you could take the tin off the house?
     7      A. Yes. Yes.
     8      Q. Okay.
     9      A. But-
    1O      Q. But you didn't touch any of the doors --
    11      A. No.
    12      Q. -- or tile or --
    13      A. No.
    14      Q. -- anything like that?

    15      A. None of that. None of that.
    16      Q. Think any of your guys took it?

    17      A. No. No. No. No. No. No.
    18      Q. Did you see them when they brought the stuff
    19   back?
    20      A. Yeah. I saw them when they bought -- when they
    21   brought the stuff back.
    22      Q. All they had was the tin?

    23      A. All they had was the tin.
    24      Q. Where is the tin at now?

    25 A. It's over at the ranch. It's over there where



                                  DAVIDSON REPORTING, INC.
                                        (210) 340-3656
                                                                  13
(
     1   I got those -- where I -- by the gin.
     2      Q. In --

     3      A. By the gin.
     4      Q. In Calvert?

     5      A. In Calvert.
     6      Q. Okay.

     7 A. I've got more -- more -- I have got some doors
     8   over there that -- that took off in the -- another
     9   house.
    1O      Q. Another house?

    11      A. Yeah, another house. But that house we didn't
    12   take nothing. I mean, if she can -- she can go out
    13   there and recognize a door knob or whatever, she needs
    14   to tell it to me because --
    15      Q. Well, did you watch them, physically watch
    16   them, bring that stuff back?
    17 A. I watch because I was there when they got there
    18   with the tin.
    19      Q. And you're going to sit there and tell me that
    20   they didn't have anything on that truck?
    21      A. They didn't have anything.
    22      Q. Besides --
    23 A. I swear --
    24      Q. --tin?

    25 A. I swear to you and I swear to God.


                               DAVIDSON REPORTING, INC.
                                     (210) 340-3656
                                                                   14
(
    1       Q. Then how would they -- what's the possible --

    2    then what's the possibility of some of their -- her
    3    doors being at your place?
    4       A. None.
    5       Q. None?

    6       A. No. I -- I swear none because if -- if those
    7    boys would --
     8      Q. Okay.

     9      A. -- or -- or -- or I would have take that, I
    10   would have said, "Yes. Look, this is what I took." But
    11   no. I am telling you the truth. All I took is the tin.
    12   So if she come out with all of that, that's -- I don't
    13   knowwhy.
    14       Q. Okay. So --

    15      A. But that's -- I mean -- I mean, I don't -- I
    16   don't --
    17       Q. So let me ask you this. If the DA says, Well,
                                                              11




    18   we don't know who to believe and they ask you to take a
    19   polygraph," would you pass the polygraph?
    20 A. I -- I will take it, yeah. I will take it.
    21       Q. Okay. Well, I'm not saying she's going to.
    22   I'm just saying --
    23       A. Yeah.
    24       Q. -- if she did.

    25       A. Yeah. I mean, but she need to take one too,


                                 DAVIDSON REPORTING, INC.
                                       (210) 340-3656
                                                                15

1    wouldn't you think?
2       Q. Well, that's -- that's -- like I said, I am

3    just throwing that out there.
4       A. Yeah.
5       Q. I don't know if that's what that DA is going to
6    say.
7       A. Yeah.
 8      Q. Anyway, so you are -- are you saying that the

 9   only thing that you took was what you was told you could
10   take?
11      A. Yes, sir. Yes, sir.
12      Q. Okay.
13      A. The only thing --that's why today those boys
14   didn't take no trailers, didn't pick nothing up because
15   I said, "Leave everything there." I said, "Pull the
16   nails out and stack it neat and leave it there -- right
17   there."
18       Q. Okay. All right. All right. So that -

19   that's it then. You have still got the -- you have
20   still got --
21       A. Yeah.
22       Q. -- all the material you took?

23       A. Yeah. It's still there where she saw it.
24              MR. CLARI: Okay. All right. All right.
25   The current time is 11 :29 p.m. End of statement.



                            DAVIDSON REPORTING, INC.
                                  (210) 340-3656
                                                                16


1    THE STATE OF TEXAS          )
2    COUNTY OF BEXAR
3                   I, DEBORAH A.G. DAVIDSON, a
4    Certified Shorthand Reporter in and for the State of
5    Texas and Registered Professional Reporter, do hereby
6    certify that the foregoing transcript was transcribed
7    from a CD furnished to me by the Law Offices of Israel
 8   Garcia through hand delivery; that the CD was
 9   transcribed truthfully and accurately, to the best of my
10   ability, and completed on July 7, 2014;
11                  WITNESS MY HAND, this the 7th day
12   of July, A.O. 2014.
13
14
15
                 Deborah A.G. Davidson, Texas CSR_..
16               Expiration Date: 12/31/15
                 Firm Registration No. 253
17               Davidson Reporting, Inc.
                 926 Chulie Drive
18               San Antonio, Texas 78216
                 Phone: (210) 340-3656
19
20
21
22
23
24
25


                           DAVIDSON REPORTING, INC.
                                 (210) 340-3656
3. Marcus' Handwritten Statement
            PlExh6B
           RR10:134
           Appendix3
 •          PLAINTJFPS

I             EXHJBIT~{3                                Milam· County She·riff's· Department
                                                                               Cameron, Texas·
                                                                                                                                                   ..J [61        !"     )2 6
Phone:          (S7q) ;:,l.c'(-. ) /~ t                                                 Alt. Phone:          ( °I 1 f /      'f 9 2.   - / ..l.   ~ .-,      .

I understand my rights and knowing what they are, I freely and voluntarily, without being !forced or compelled
by promises, threats, or persuasion, and without promise of enumeration or award, make the following state- ·
ment In writing:           ·                             .kJ,              .       _             .                                                     .                 .
This statement was taken this                      f{           day of           (;{_" rv (                            20   o I by S: l       f1.rt. ,, f>'\...o.J·i.v   t-J---:t!
~t    -e.   r 'i' ~   ;::;rt '"-L-·£ct-rv>i & kfl(I         ·(l. 7~.         t!,ri.             .l-




  e~--. c .....~. "' .le2:1 fc..                drt..           ,A::) . ../-..      G,:::1/__.                   ~~ · r./.:,,....,,,.__ {J;.,r,..
                                                                                                      J:._(Sr,,:t.) 0:,""--1.~J                                       •




                                                                                            >                 Signature of Person Giving Statement

Page        _L of ..L_                                                                           / .1.-c:o- . ~. A"' rt.AF s- (v--1K.
                                           OEF-00019                                                          Printed Name of Person GMng Statement
     4. Marcus' Typed Statement
(differs from handwritten statement)
              PlExh6A
              RR10:132
             Appendix4
                                                              PLAINTIFF'S
                                                                EXHIBIT
...
                                                                  l,A

      March 11 , 2008

      Statement of Sharon Marcus Smith

      On approximately March 2"d or 3rd (it was a Sunday), 2008, I was home and received a
      phone call from my husband, Paul J. Smith. Paul and Joshua Smith were across the road
      (on headquarters) getting some grain from the grain bin for their hog/deer feeders. He
      asked me who was tearing down the old farmhouse located at 6209 CR 270, Cameron,
      Milam County, Texas. I told him I did not know and he told me to come over there. I
      went across the road to the old farmhouse only to find that it had been
      destroyed/dismantled and/or burglarized. I went into shock and called the Milam County
      Sheriffs Department to send a Deputy out.
      Deputy Ivy came out and took the report.
      I deeded the property to the ShaMark Smith Limited Partnership on or around August 11,
      2004. The ShaMark Smith LP is managed by ShaMark Smith Management Co., LLC
      whose general manager and owner is Paul J. Smith.
      When I owned the property (prior to August 11, 2004,I had given Martine Longoria
      permission to trap hogs on my place and that is all. Later I told him to take his traps off
      my place because my calves were getting caught in his traps. Martine Longoria did not
      have permission to do anything else.
      A copy of the above referenced Deed was provided to the Milam County Sheriffs office.
      I used the old farmhouse to store various things.
      Since the burglary, the farm house is missing a metal roof, two old chandeliers, antique
      doors with the original hardware, architectural molding, fireplace irons (antique), an old
      stereo, two antique chest of drawers that Mrs. Lomax left in the home when she sold it to
      dad, a couple of old lamps, some old stained glass which used to be a part of the old
      Sneed Chapel which was located in the Cemetery years ago. Lumber has also been stolen
      from the house and there was an old mirror. Copper pipes, a breaker box (200 amp) with
      circuit breakers in box, windows, etc ... There may be various other items that I have
      forgotten about at this moment.
      On March 11, 2008, I was traveling down FM 2027 toward FM979 to go to Bryan, Texas
      when I noticed that a white truck with several Hispanic males in the truck traveling down
      FM 2027 toward CR 270. I turned around and followed them. They turned left onto CR
      270 and proceeded to open the gates and enter into headquarters where the old farmhouse
      is located. I pulled up and blocked the gates so they could not exit through the gates. I
      called the Milam County Sheriffs office and reported that they were back and I stayed on
      the line until the Deputy arrived. Sheriff West came out later.
      I discovered that Martene's men would drop a crew off at the old farmhouse and the truck
      would then leave the premises.
      I pass headquarters on a daily basis to check my cattle, etc ... and I never saw a truck nor
      a trailor around the farmhouse before Paul discovered that the roof was gone. It was not
      until Paul and Joshua discovered the roof to be missing that we discovered that the old
      farmhouse had been burglarized. As a result of the burglary. we have placed a reward add
      in the Milam County Herald, the Rockdale Reporter, the Calvert paper, the Hearne
      Democrat, the Franklin Paper and the Bryan Thrifty Nickel. The add offered a




                                                                                             SSL-00051
    ...
\
\
          substantial reward for any information leading to the arrest and conviction of anyone
          connected with the burglary of the old farmhouse .


                                                       . / '.";/ /-.···?
                                                       '
                               ,   I
                                                  .        ..
                                                           .   .......---[,
                                                               r..·.-: ..
                               t .. .
                  (




                                                                                                  SSL-00052
5. List of Property Values Submitted to Sheriff
                     PlEx24
                    RR11:53
                   Appendix5
                                       -----------·-···                    ··-   .
                             ..,.. .
    '   .
;
(
                                                   .e
                 Burglary loss Qf March 2, 2008


                 9 antique doors                    $IjOO.OO each 10,800.00
                 18 antique trim                    $ 800.00 each 14,400.00 ·
                 9 antique brass door knobs         $ 250.00 each 2,250.00
                 1 large antique mµror              $2,500.00
                 roof                               $3,SOO.OO
                 antique lumber                     $45,000.00
                 copper pipes                        3,S00.00
                 break.er box.                      $ 900.00
                 wire                               $3,500.00
                . windows    .                      $5,500.00
                  breakers                          $ 750.00
                ~~·'t*' lkt/~                       11'oo(f ·.s

                clean up                            $10,000.00
                total:                              $1-09.699.00
                                                     /11 !. 6tio • •




            I
                                         7/?J Z-ZI V{{3
                                              bf7 Z'flG
                                          J.!J'{
                                          1:19 "%1 216/




                                                                                     t   PLAINTIFF'S
                                                                                     !     EX~IB~      c./
                                                                                     I
                                                                                                             197
6. Deputy Ivy's Investigative Report
             PlExh7A
            RR10:135
            Appendix6
    -'.Jan 02 2009 11:33AM            TORREYt'REDINGTON ATTY               2546973?02                         p.?

                                                                                  EXHlBIT
                                                                              '}_Leu
                                             Milam County Sheriff's Office
                                                  Sheriff Charlie West
                                      512 North Jefferson Cameron Texas - 76520
                                           .254-697-7033, 254-697-7063 (Fu)

    Date of Offense: March 02, 2008                                                         Case No.: 0803-0949

                                         INVESTIGATION NARRATIVE




                     On March 2, 2008 at about 4:00pm I Investigator Oly Ivy was dispatched to 6209 CR 270 in
 reference te> a burglary. When I arrived at the location, I o,bsenred that it was an abandoned farm home that
 sat on alare:e acrea2e tract with out buildines. The nrouertv is on CR 270 near the BailevvIDe Communitv. As
            c:;a,   c,                        c,      ...       ..   .,                        "                  .,

 I entered the driveway and drove the distance from the County Road to the residence I observed that the roof
 of the abandoned farmhouse was missing. I pulled my patrol car next to the vic~'s ear and exited. I met with
 the victim, Sharon Marcus and her husband Paul Smith. I was told that the property had belonged to Ms.
 Marcus' father and upon his death about 10years ago she and Paul Smith bought the property under the
 name of SHAMARK. SMITH LP. They have retained the property since that date. She added that they had
 paid to have a tin roof placed on the home about 10 years ago also. I inquired if the home was livable and she
 stated no. She stated that she had planned to renovate the farm house and make it into a historic landmark
 farmhouse for show purposes. I observed that there were pieces of wood lying on the groun.d outside the
 residence. It was neatly stacked. I was told that it had been removed from inside the residence and that the
        ,peets had done that, I entered the home and observed that there were other pieces of wood neatly stacked
 ...... well as windows and doors that had been removed. The ceiling was missing and I could see the sky from Che
 interior of the buildJng. As I walked around, I was informed that the more valuable interior door moldings
 had been removed. They were described to me as "architectural" moldings. The lesser value moldings were
 still fn place. I walked outside and observed that on the north side of the building, which is the rear, that the
 suspects had used wood from the buildings roof to make a ladder that gave them access to the root. I ask~
 how they would have gotten to the roof initially, and was told that wh~ Paul Smith arrived this afternoon, one ·
 of the ladders from the out building was lying next to the abandoned farm house. He had plaeed it back In t~e
 out building prior to my arrival. I observed numerous pieces of wood lying on the ground. I was told that was·
 the wood roofing that the tin had been a.ttached to. I was further told that the only reason for the suspects to
 have removed the slat wood would be to get at the valuable wood of the "A" frames, which were still present. I
 walked completely around the farm house and observed a piece of tin lying on thei ground on the northwest
 corner of the buJldlng. I lifted the tin up and observed that the grass wu lying down and had begun to tum
 yellow. This indicated that the tin bad been lying there for some time. i walked around to the front of the farm
 house and observed another piece of tin lying on the ground. I lifted it up and observed that the grass had nto
 begun to turn yellow, indicating that this piece of tin hadn't been there that long. I retrieved my digital
 camera and took numerous photographs of the farmhouse, inside and out. While walking around I located a
 iong pry bar iying in the grass. I was ioici that it didn ;t beiong to the owners, so it bad been ieit behind by the
 sospecu. I placed it in my patrol can trunk as evidence. While walking around, we also discovered that the
 exterior fuse box and wiring had been removed.
         I inqui~d as to when this offense had occurred. I was told by Mr, Smith that he had driven by around 2pm
  and he didn't notice anything wrong. He stated that when he drove back by around 4pm he noticed the front
 part of the tfn rootwas missing. That caused him to investigate and subsequently call the Sheriff's Office. I
  asked if they had heard or seen anything in the area that day. I was told that the neighbors heard hammering
 ,.- Saturday mombag and also heard it on Tuesday and Wednesday during the afternoon that week prior.
I _ .is indicated that the materials were removed during a week time span and was done during the daylight
 hours.
                                                           I PLAINTIFF'S
                                                            I     EXHIBl1A
                                                                                                   DEF-00007

                                                            I
     Jan 02' 2009 11:33AM           TORREY/REDINGTON ATTY                   2546973702                      p.8




  I asked Mrs. Smith to provide me with a deed showing ownership over the property, she stated that she would
 p·rovide it. I asked for the value of the items taken, and I was told that they were unsure at that time. I asked
 them to provide me with a list of the items taken and their values. I then left the property to assist Cameron
 PD -with a pursuit in progress.                                       .
        When I arrived for work on March 5, 2008 I found a letter from Sharon Smith in my boL It lists the
 Items stolen as follows: (9) Antique- Doors-$10,800; (18) Antique Trim $14,400; (9) Antique Brus door knobs
 S2250; (1) Antique Mirror $2500; Tin roof $3500; Antiqu~ lumber 545000; copper pipes $3500; breaker box
 $900; wire $3500; windows $5500; breakers $750; Antique furniture $3000. The list shows a value of $10000
 fro clean up, but that number will nto be added to this report for value lo~t. The total value of stolen property
 as stated to this investigator is $93,600. Investigation continues.


 SUPPLEMENTAL NARRATIVE:

             On March 11, 2008 I Investigator Oly Ivy was dispatched to 620J CR 270 due to that fact that Mrs.
  Marcus had called and stated that the suspects who had stolen the items from the farm.house had returned.
  She stated that she had blocked the gate so that they could nto exit. She added that there were many of them
  and that they had arrived in a single pickup. I left the Sheriff's Office and went en route. with Sheriff West
  right behindme.       When I arrived, i observed that Mrs. Marcus had her white Dodge p,u·parked in front of the
  gate. She moved her truck up so that I could have access to the gate. She stated that they are Hispanic and do
  not speak English. She added that her neighbor had arrived to translate. I had him ride with me up to the .
  house.
I       At the abandoned farm house, I observed that there were seven Hispanic males walking around the house.
  .. t>l"dered them all to stand in front of me with their hands up. There I asked them all for ID. None had any so
  I toek their names and birthdates with the assistance of the translator. Identified were: Ismael Castro
  05/22n4, Armnndo Flores 08114/1966, Paul Marcos 05/09/1970, Lu.is Marco 08/12/1983. Hilario Longoria
  01/1411970, Jose Fernandez 07/08/1984, John Jl'lores 071261'8. All were employees of Martm. Longoria of
  Calvert, Texas who employed them at $8 per hour each. They had been Instructed to drive here and eontinue
  dismantling the house. I asked if any of them had been there before to remove material from the structure and
  all raised their hands. Sheriff' West arrived and we spoke for a minute. He left and returned to the gate to
  speak with Mrs. Marcus.                                                                              .          · ··
            At that time, Martin Longoria arrived. I asked him if these men worked for him and he stated yes. He
  stated thRt a couple weeks ago, Sharon Marcus told him he could have his men dismantle the abandoned
  farmhouse and he ·could take the tin as long as he gave her the antique wood. He stated that he removed the tin
  and neatly placed the de..nailed wood for her. I remembered seeing the wood neatly stacked when I took the
  initial report on 03/02/08. I asked Mr. Longoria where the tin was now. He stated that it was at his workshop
  in Calvert, Texas. He added that Sharon Marcus had even driven by there this past week and spoken to him
  and didn't say anything to him about it. I asked Mr. Longoria to give me a written statement, and I provided
  him with a MCSO statement form and a writing pen. After he completed the statement, he handed it back to
  me and stated that he had to write it in Spanish. I had been recording everything using the in car audlo video,
  so I had him read to me what the statement said. It stated that they had an agreement for him to take the
  materials off the house. I ran all of the men through dispatch and made sure none were wanted. After doing so,
  I ordered them all off the property at the owner's request. I informed Martin Longoria. that I needed him to.
  follow me to the Milam County Sheriff's Office for further questioning and he agreed.
         I returned to the entrance gate and metwith Sheriff West and Mrs. Marcus. There Sheriff West had
  taken a written statement from Mrs. Marcus that stated that she had nto given Longoria permission to remove
  J"    maieriai i.rom ihe farmhouse. Sheri.if West informed Mrs•.Marcus iiaat we would consuii the .Milam
   . . .JD.ty District Attorney before we took any action. I returned to the Sheriff's Office with Mr. Longoria
  following me.


                                                                                                  DEF-00008
        '.Jan' 02 2009                        11:34AM                   TORREY/REDINGTON ATTY                                                            2546973702                                                        p.S



      When we arrived, I bad him it in my office with the door open. There I contacted the DA's office and
spoke with Milam County J>A Kerry Spears. After briefing her on the ease, she Instructed me nto to make an
arrest at that time, to compile all the facts and forward the case to her for review. After ending the phone call,
I informed Mr. Longoria that I needed to get a. good statement from him. He agreed to provide me with one. I
informed him that due to his poor handwriting, I would like to take an audio recorded statement from him. He
agreed to do so. I began my digital audio recorder and read Mr. Longoria his constitutional rights from a
preprinted form. After I was sure that he understood each and every one of his rights• I had him sign the
rights form. I then proceeded to question him about the manner in which the home was dismantled. He
             n. ~ .. ,..,,¥:.._ ,. ..,...,'",.,...ft.._+ +'l.n4t 1A-4o,.;l-d tll,'l.n. ._...._,....,.,n .. :...,. ....,,1,.,;.,..1•. 1.n. 1.. ,..._,.....,. 'l't.~..,., 1\ll'n..-.n.. •n ,...._d 1....,......,. 4,l.n hn••nA ,...""'"
-•.n.w.&Al-.:1
p1 U't"lUllU al nuu1u IHUll:lll,lll'IH UlKl \HIIIUJl:JU IUl:I Willllll:!1 .Ill WJlll:ll u~ lUll:IWl' .1Y.Ul!l.1TAIIHl:Ul!I lUlU llUW &lll:I IIUU!lol:l 'n'UIS

dismantled. After I ended the siatement, I informed him that the case w.ould be forwarded to the DA's office
for review. He then left the MCSO. At this time; it is unclear who is being truthful and there is no clear
evidence of a. crindnal offense. Case closed and forwarded to the Milam County District Attorneys Office for
review.


Oly Ivy
Criminal Investigator
Milam County Sherl:frs Office




                                                                                                                                                                                                           DEF-00009
        ,.
  '·Jan 02 2009 11:34AM              TORREY/REDINGTON ATTY                25469?3?02                      p.10




Supplemental Narrative:

              On March 17, 2008 I was given a written memo from Milam County District Attorney Kerry
Spears stating that she requested that I obtain an arrest warrant for Martin Longoria for this regarding this
case. I contacted Mrs. Spears via telephone and spoke 'With her about this. I confirmed that she wanted to base
the -value of the theft based on the amount provided to me by the victims in this case. Tbs itemized list that was
provided to me stated that the total amount of value of stolen materials is $93,600. That makes this a 3n1
Degree Felony Theft of Property. I have completed a. Probable Cause affidavit/complaint anll will obtain an
··----- ····----- -- ... -·--·-·--
arreRt warrant nn 03/2S/2008

Oly Ivy Criminal Investigator ·
Milam County Sheriff'B Office




                                                                                                  DEF-00010
   iah ~2 2009 11:34AM            TORREY/REDINGTON ATTY                 2546973702                      p. 11




Supplemental Narrative:

          On March 25t 2008 I Investigator OJy I-vy completed a probable cause affidavit cha.rging Martin
Longoria with Theft of Property $20,000 to $100,000 a third degree felony. I presented the aftl4avit to Justice
of the Peace Pct. 1 Judge Dunsmoor, and obtained a warrant for Martin Longoria's arrest. I contacted Mr.
Longoria via telephone and informed .him of th.e warrant. Be tu.med himself in voluntar:qy to the Milam
County Jail the same day without incident.


Olylvy
Criminal Investigator
Milam County Sheriff's Office




                                                                                                 DEF-00011
7. Deputy Ivy's Probable Cause Affidavit
                PlExh7B
                RR10:140
               Appendix7
                                                                                                        PLAINTIFF'S
                                                                                                          EXHIBIT
                                                                                                                       . f/13                                            t=: tp 8- C() ( d.s
(

         Milam County Sheriffs Department
                                                                                                                                                                                          ©©~w·
         PROBABLE CAUSE STATEMENT                                                                                             Cause No. 0803-0949
                                                                                                                                                                                  !

         IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS
                     Perspnally appeared before me this Affiant, who after being by me duly S'f,lom deposed
         and says your Affiant has good reason to believe and does believe that one: Matlin Longoria
         W/M 08/08/1964, hereinafter styled Defendant, heretofore on or about the 2nd ~ay of March
         2008 in the County of Milam and State of Texas did then and there intentionally, knowingly,
         unlawfully appropriate, by acquiring or otherwise exercising control over, property tp-wlt: building
         m=ott>ri::.lc hnucc.hnlrl mnlrlinn f11mihm1:i. frnm =oh::.nrlnnc.rl r.c:.clrlc.n,-,::,. \1::>1110.ri at 11:Q~ ~nn nf thP
         ••• "" ...... '''"''""•   ,,,.,.•• ~\.PJIUl\.1   11n.11un1t,,   f\,UIH\.\,11\.-.   U\.1111   w.., ......   ,uvttVU   ''"""''""""'' • ...,,.,.   'f'Y.""""'"'   LU.   't""''f'•"'"'""'   v.a.   .......""

         value of $20,000-$100,000, from SbaMark Smith Lp, the owner thereof, mth intent to
         deprive the owner of the property.

                            Theft of Property
                                   $20,000-$100,000 PC 31.03 (a) (2)
                                   Felony 3rd Degree
         AFFIANT'S BELIEF rs BASED ON THE FOLLOWING FACTS:
                                      1. Affiant Is a licensed Peace Officer certified by Jhe State OfTexas.
                                     2.  Affiant is currently employed by the Milam County Sheriffs Office ~s a Criminal
                                         Investigator                                                       .
                                      3. Affiant was acting as so on March 2, 2008 When he was dispatched to 6209\ Cr 270 Milam
                                         County Texas in ~ference to a burglary                                    i
                                      4. Affiant amved and met with vlctif!lS, Sharon Marcus and Paul Smith. Affiar1t was told that
                                         they as a partnership, ShaMark Smith Lp, owned the property. On the pr~perty was the
                                              •nld C:noorf Plcnfctit\r,• hnma The hnm'" lo ohonrlnn.<>rl onrl In n,v,r ohor{A Afficnf f,vw
                                               v1U UJfQO\.I I 1a,1Latl\JII            llUIIIO.    1110 IIVJIIO 10 QUQIIUU11Q\.I' QIN ... JJVUI OIIQHO· nu1a11, ,uun.

                                          offense report from victims stating that that house had been basically disfnantled by an
                                          unknown subject(s) and the materials removed. They stated that the tin rqof, wood from
                                          the roof and Interior as well as door and Window molding, windows, doors and other
                                          building materials were removed from the house without permission.
                                      5. Affiant took dj»ltal photographs of the clime scene.                            :          ·
                                      6. On March 11 2008 affiant, along with Sheriff Charlie West, was dispatcheQ back to 6209
                                           CR 270 due to the fi:ict that the victim, Sharon Marcus, had found a gro1,1p of Hii:panic
                                           males at that location without permission to be there. She had used her vehicle to blovk
                                           there exit until our alTival.                                                  ·
                                      7. Afflant anived and located seven Hispanic males, none spoke very gobd English. A
                                           neighbor of Mrs. Marcus translated for the affiant. Affiant was told that the Vmen worked
                                           for a Martin Longoria. He had brought them to this location about 2 weekl? ago a; .r' tole
                                           them to start dismanHing It. On this date, he had told them to use of his Y.,ork trucks to
                                           come to this location and continue dismanfllng the house. I asked the m¢n who Martin
                                           Longoria was, and was told that he Is their employer and he provides them a place t'.l Jive.
                                           He lives In Calvert, Texas. I had one of the men contact Mr. Longoria, who came "} m ·•
                                           location.
                                      8. Affiant spoke with Martin Longoria Who stated that he knows Sharon Marcus and he is
                                            aiiowed on ihe property io irap hogs. He siaied .fuai a few weeks ago, she had giv;;;;i nim
                                            pennlsfJion to dismantle the house, as she wanted the antique wood. Afliant then ~poel~
                                            with victim Sharon Marcus who stated she had not given Martin Longoria permL. ,;; t.,
                                            dlsmantte the house. Affiant recorded names of the 7 men .working· for Martin Lo1.pria,
                                            then instructed Longoria to follow affiailt to the Milam County Sheriffs Oflice for L.J,.,,
                                            questioning.
                                      9. At the Milam County Sheriff's Office, affiant read Martin Longoria his constitutiom:.; ) .~ .
                                            and after Longoria waived his rights, began to question Longoria. Longoria ,staled l. ...t he
                                            was given pennisslon to dismantle the home, and ;:idmitted that he had orclc::, .J hi~
                                            employees to dismantle the house for him. He also admitted that some of the ~- .. 'c!in~
                                            materials were being stored at his yard in Calvert, Texas. Affiant recorded the i;'' ··. ,.,,.
                                             using a digital voice recorder.
                                       1O. Affiant was given a written list Itemizing the amount of loss for the materials by :he
                                             In this case. The list totals the value of the property stolen from the hc:;c:e .:: .
                                             $93,600
    DEF-00026
         ;.
-··--:




                          11. Affiant completed case file and forwarded it the Milam County District;Allor:.              y
                              Spears for review. On March 171h 2008 affiant was given a written memtj by c;              :1,
                              requesting affiant obtain an arrest warrant for Martin Longoria. Affianl co:i,tactet.       s
                              and confinned that the value of the theft was to be based on the itemized! list oro '      :o
                              the affiant by Mr. Paul Smith and Sharon Marcus the victims.
                          12. Affiant prays for issuance of warrant for arrest for Martin Longoria, as be has •. , .... .::d
                              Texas Penal Code 31.03 Theft of Property of the value of $93,600 which rn ... _,; ,.•is
                              offense a Felony of the 3rc1Degree.


              I do swear and·affirm that the statements, facts and representations that I am ;,i\:11 ,.                      =::
              the truth, So Help Me God."

              AGAINST THE PEACE AND DIGNITY OF THE STAT

                                                            Affiant



                                                                                                             .··::. .. -


                                                             Notary pu!> ic/ Peace Officer/ Magls te  .
                                                             (Pursuant to sec. 602.002, Texas Govemmenl C··d(;

              Subscnbed and sworn to before me this __day of             , A.D., 200__•
              I certify the affidavit has been properiy swam to and executed, and that there Is probdk-       t
              Issuance of process.


                                                             Justice Of The Peace Precinct      Miiam County, T{xa




                                                                                                                           DEF-00027
8. Smith's Grand Jury Submission (Direct File)
                   PlExh29
                   RR11:70
                  Appendix8
                             SHAMARK SMITH LP
                                      1601 S. Shepherd# 161
                                       Houston, Texas 77019
                                          (713) 271-2413

To the ~oreman and Honorable Members of the Milam County, Texas Grand Jury:

       My business name is ShaMark Smith, LP. I am a Texas registered limited partnership. I am
reprtsented by Paul J. Smith, Attorney at Law, 117 N. Houston Avenue, Cameron, Texas 76520,
(254) 697-2996.

        I am presenting a case for direct file for theft of over $100,000.00 and under $200,000.00,
{Texas Penal Code, Section 31.03 (6)} of building material and personal items stolen directly from
my property in Milam County, Texas, known as the "Old Sneed Plantation" by Martin Longoria,
DOB 8/8/1964; who is not a United States citizen. Martin Longoria's previous criminal history
includes attempted murder for which he received 5 years deferred probation and a protective order
for severely beating his spouse.

       ShaMark Smith LP was formed in August 2004, when Sharon D. Marcus, 2896 FM 2027,
Cameron, Texas 76520 created the entity ShaMark Smith LP, by deeding real estate and personal
property to this Texas limited partnership. ShaMark Smith LP is managed by ShaMark Smith
Management Company, LLC., whose owner and general manager is Paul J. Smith and ShaMark
Smith LP's daily operations are run by Paul J. Smith, general manager.

         The property location the theft occurred is 6209 CR 270, Cameron, Milam County, Texas,
known as the "Old Sneed Plantation". The entrance to the "Old Sneed Plantation" can not be locked
as it is a cemetery road and the cemetery association has an easement on the property. All of our
other properties are locked.

        In or around 1996, this particular tract of land containing the "Old Sneed Plantation" home
was acquired and plans were made to restore it and tum it into a bed and breakfast. In 2004, after the
property was deeded into the limited partnership, serious plans were undertaken to restore the "Old
Sneed Plantation" and efforts were begun to refurbish the "Old Sneed Plantation" to its original
condition. The original plantation has a cotton gin on it and we had begun efforts to scrape the
outside of the old house to paint it so that we could begin restore the interior. The entire cost of
restoration was estimated to be around $40,000.00 - $70,000.00. Sufficient monies were placed into
the ShaMark Smith LP account to begin the project. The house that was burglarized was over 110
years old and was in excellent interior shape. It had immaculate hardwoods and exquisite antique
doors and molding along with the original chandeliers and hardware for the doors and cabinets.
Additionally, we stored some of the original antique furniture and memorabilia there, along with
other antique items original to the house and time period. The house had not been disturbed in over
110 years and in 1987 it had been restored once before with new electrical and plumbing. It is my
estimate with the earlier restoration work done to the "Old Sneed Plantation", it was worth well over
$100,000.00 prior to its destruction by Martin Longoria.




                                                                                              SSL-00001
                              SHAMARK SMITH LP
Page: 2

        On Sunday, March 3, 2008, I drove one of my workers to town and he and I drove by the
"Old Sneed Plantation" at approximately 1:30 P .M. and the roof was on the "Old Sneed Plantation".
When I went over to get corn at about 4:30 P.M. the roof to the "Old Sneed Plantation" had been
removed. I immediately called my wife and asked her who she had tear down the "Old Sneed
Plantation" and she said no one. She called the sheriffs office and investigator Ivy came out. We
were in shock. The whole building was destroyed and all of our plans to restore the "Old Sneed
Plantation'·' into a bed and breakfast are now gone.

       We then placed ads in the following newspapers on the following dates:

       Cameron Herald on March 6, 2008 and March 13, 2008,
       Rockdale Reporter on March 6, 2008,
       Hearne Democrat on March 12, 2008,
       Calvert Tribune on March 12, 2008,
       The Franklin Advocate on March 12, 2008, and
       Thrifty Nickel on March 13, 2008;

offering a substantial reward for the arrest and conviction of persons responsible for the theft of the
roof, lumber and other antique items from the site.

        All of the electrical wiring, breaker boxes, cooper pipes, tin roof, antique lumber, antiques,
molding, antique doors and hardwoods have been stolen and the "Old Sneed Plantation" was a total
loss. We drive by this property on a daily basis to see if everything is okay and every day we drove
by it was. Every time we drove by there was no trailer there, nor were there any tr.ucks there, or we
would have stopped and investigated..              ·

        On March 11, 2008, my wife was driving to town and noticed a truck load of Hispanic males
traveling down FM 2027. She turned around and followed them. They went into the "Old Sneed
Plantation" and my wife blocked the gates so they could not exit. She then called the sheriffs
department. Investigator Ivy came out. We then discovered that Martin Longoria had one of his
workers drop off a crew of illegals and then leave the premises.

       What is interesting is that after the sheriff arrived that day, he let them go after one of the
workers called Martin Longoria. Martin Longoria came to the "Old Sneed Plantation" and said he
had permission to tear down the house. The sheriff let him go home without charging him with a
crime. However, I believe he has the names of the illegals.

    AT NO TIME DID MARTIN LONGORIA HA VE PERMISSION TO DISMANTLE
SHAMARK SMITH LP's PROPERTY, NOR DID SHARON MARCUS GIVE MARTIN
LONGORIA PERMISSION TO DO SO.




                                                                                                SSL-00002
                             SHAMARK SMITH LP
Page: 3

       I, as general manager, am the ONLY one who can give permission to alter, work-on or tear
down any of the ShaMark Smith LP property and I NEVER gave Martin Longoria permission to tear
down the "Old Sneed Plantation".

        When my wife and I first met Martin Longoria and before my wife deeded the land to
ShaMark Smith, LP, my wife had given him permission to trap hogs on parcels ofland that we own.
After she deeded the land to ShaMark Smith, LP, I told Martin Longoria to get his hog traps off of
our land as they were catching our calves, and not come back.

        Other neighbors of ours have had problems with Martin Longoria. He has stolen diesel from
2 of our neighbors and taken fencing materials from another one. They are afraid of reprisal by him.
Martin Longoria had dismantled a house for Bo Lutz earlier, but we NEVER gave him permission
to dismantle ours.

        We are requesting that you indict Martin Longoria for theft of property over $100,000 .00 but
under$200,000.00, Texas Penal Code, Section3 l.03 (6). Also, please look at Section 31.10, Actor's
interest in property, ShaMark Smith, LP had the exclusive right of possession of the property.

       I have included the following exhibits for your review:

       1.      Deed to ShaMark Smith LP
       2.      Picture of Cemetery entrance
       3.      Picture of other locked entrance on one of the other parcels of land owned by
               ShaMark Smith LP
       4.      Pictures of "Old Sneed Plantation", before theft by Martin Longoria
       5.      Pictures of evidence of theft and destruction to the "Old Sneed Plantation" by Martin
               Longoria
       6.      Ads placed in newspapers
       7.      Statement given by Sharon Marcus
       8.      Criminal history and plea of Martin Longoria for Attempted Murder
       9.      Statement of Martin Longoria in the attempted murder
       10.     Protective Order application filed against Martin Longoria
       11.     Original Suit Affecting Parent Child Relationship for Martin Longoria
       12.     Paternity Testing Order for Martin Longoria
       13.     Offense report and statements involving Martin Longoria' Attempted Murder case

        Should you have any questions, we are available to testify.

                                                     ~kyou;

                                                      ~
                                                      General Manager, ShaMark Smith LP



                                                                                             SSL-00003
9. Grand Jury No Bill
      DefExh1
      RR12:137
     Appendix9
                                                                      (

..

                                 CAUSE NUMBER _ _ __

                                                  NO BILL
        THE STATE OF TEXAS                          §      IN THE DISTRICT COURT OF
       ·vs.                                        §       MlLAMCOUNT~TEXAS
                                                   §       20TH JUDICIAL DISTRICT


       TO 1llE B;ONORABLEJUDGB z : T :
              We, the Grand Jmy for the                 ~.,,YJ
                                                                            term AD., 200 ~fthe
      20th Judicial District Court wish to report that we have inquired carefully into the case

      againsttheabovenmneddefendant,m~                          ~~                           ,and

      in this said complaint we have voted a NO BILL".




                                      PRDE~ OE THE COJJR'.I
        · It is hereby ordered     ~~th~utes
                                          of the 20th Judicial District Court, of ·Milam
     County, Texas reflect that ---Lflo~tB'f"lt4.                          has been "NO
     BILLED" by the Grand .Jury.                                         ·
            The Sheriff ofMilam County, Texas is directed to release the said defendant ifhe is
                                                                       br
     in custody unless he is being held in other matters not covered this complaint.
     Signed this   7.,. f   day of _ _.:...:Vi:;._&:::...1-_ _ _ _ _ _ _., 20 tJ 8 .



                                                        Judge. District Court
                                                        20th Judicial District
                                                        Milam County, Texas


                                                                          RECEIVED
                                                                             NOV 2 1 2008
                                                                          BY:



                                                                                                    181
10. Notice of Insurance Claim Reported 3/3/2008
                    DefExh1
                    RR12:14
                   Appendix10
                   INSURED PROPERTY/LIABILITY INFORMATION                 12/07/11   15:51:09

REINSURANCE CATEGORY 3 OR HIGHER                     SEVERITY: 2 INTERIOR DAMAGE:

POL#: 913865             EFF DATE: 11/15/2007           PREV CLMS:    1      CLAIM#: 780622

MBR #: C44H     WRT CTY: 166     LOC CTY: 166       AGT: 28257   REIN: L     D/A: 03/02/2008

POL STATUS: 2     TYPE: FRO      FRM-A4 UND     K          SUPV: 15       TERM EFF: 11/15/2007

INSD: PAUL SMITH                            2ND INSD: SHARON MARCUS-SMITH
ADDRESS: 2896 FM 2027                         CITY: CAMERON
ST: TX ZIP: 76520-5100         PH {H): (979) 364-2161   (W): (713) 271-2413 EXT:
         (CELL}: (  )                  EMAIL:

MORTGAGEE NAME:
ADDRESS :                                CITY:
ST:       ZIP:             ROOF YR: 0000 TYPE: COMPOSITION                            CLASS:
PURCHASE PRICE:            TTL SQ FEET:  3,000 SQ FT HEATED/COOLED:                   2,700
LOCATION OF PROPERTY: 20.0 MI NE OF CAMERON ON FM 2027
     LAT/LONG:                          GRID#:
D/LOSS: 03/02/2008 TIME: 04:30PM POLICE RPT: YES       TWIA POL#
CASE#:                               AGENCY: MILAM COUNTY SHERIFF

ACCIDENT LOCATION:
ACC CITY:                                               CTY:                           ST:

ACCIDENT DESCRIPTION: THERE WAS A THIEF OF THE INSURED PROPERT          Y VA
CANT HOME ON THE PROPERTY HAD THE METAL ROOF STOLEN INTERIOR WALLS, TRIM A ND
 DOORS ELECTRICAL BOX WAS STOLEN SOME FURNITURE STOLEN

ADDITIONAL INFO:



REP BY: PAUL SMITH                  IND: I    DATE: 03/03/2008        PH:   {979) 364-2161

REPORTED TO: L CSR0384

DED 1:     500 (WINDSTORM, HURRICANE, HAIL)            DED 2:    500 (ALL OTHER PERILS)

CAUSE: T    SUB-CAUSE:        ASSIGN TO: 8461         ASSIST:

ITEM     COVG    LIMIT     OED    RESERVE     DESCRIPTION OF PROPERTY
         MDWG   300000                        MAIN DWELLING
         MHHG   300000                        MAIN DWELLING HOUSEHOLD GOODS
         9040        1                        REPLACEMENT COST CONTENTS FORM-A POLS
         954A        1                        REPLC COST MDWG,ADDL PERILS,LTD MOLD




                                                                                                1
11. Smith's Sworn Proof of Loss Submitted to Insurance Company
                            PlExh25
                            RR11:54
                          Appendix11
    MAY-28-2008 GB:50 AH                                                                                                                       P. 1

                                                   SWORN STATEMENT IN PROOF OF LOSS
                                                      (THIS FORM IS NOT A RELEASE)
      f>OLIC'\' NO:

      INSURING COMPANY NAME:

      NAMED 3NSURED (AS SHOWN ON THE ABOVE POLICY):

      The statements made in this sworn statement in proof of loss arc to the best of my knowledge and belief

      I)      Timt> and Cause of Loss:                         -·
              a.             Date of Loss~""~; { 2. / ()f

                                                          ~o
              h.             Time cp:'J.,oss:
                                  el:O~          11, ,'
                                                 11       ,
                                                                        Dam       ~pn..1
                                                                                               "1 NH..                          "'~
                                                                                                                       'f ; JI /? r1r1 •
              ~·.            Cause of Loss: (explain) _              _._7J1,,_,...44"'4-f.'(.,._f1C_..,.~~r.-a'J·""1-l~4f-...;S..~ ~ - · - · - ..
                             --                                ,,, t},,,...,. "


i
I
I
      2)      Interest:
              11.


                    ((-;))
                      -
                             The interest of the insured's in the damaged property (owner. leusehuh.l, etc.):
                                               INSURE.D'S NAME
                                                 P~__;r S"ti'{ft
                                                      ::,w,     sA( ( fit
                                                                              JNTBREST -
                                                                                             Ip~ ~
              h.             The interest nf 1111 others in the damaged prope1ty (mortgagee. loss payee, assignee. t'tc.):
                                                 ~                                          INTEREST
                     gi                         () tJ(o .
       3)      Other Insurance:
               lfthere is other ins~mince which may cover this loss, provide the company nainc(s) and policy numbcr(s).
                                        COMPANY NAME                    POLICY NO.
               n.
               b.
               c.
                                                              0 %
               V111i1111io11 nf ihc uu1111111,ed property at iime of loss:
                                                                         ACTUAL                       REPLACEMENT                        AMOUNT
               PROl'ERTY D~SCRIPTIQN                                  C.6.SH VALUE                     COST VALUE_                       ~~IMf,D

                    5weiiiii";-----
                    'bther Structures




                                                                    PLAINTIFF'S
                                                                      EXHIBIT
                                                                             d.5                                                                      115
12. Insurance Claim Red Flagged
            DefExh1
            RR12:64
          Appendix12
FOLLOWING
VIN: n/a
License Plate:    n/a
Equipment Info
Make:       n/a   Model:       n/a   Year:          n/a
Color:      n/a   Mileage:     n/a   Hours:         n/a
Salvage Facility
Salvage Facility:        n/a   Stock No:      n/a
Phone:      n/a
Address:    n/a

COMPLETE THIS SECTION ON ALL REFERRALS
Description of Loss:    THERE WAS A THIEF OF THE INSURED PROPERT y
VACANT HOME ON THE PROPERTY HAD THE METAL ROOF STOLEN INTERIOR WALLS,
TRIM A ND DOORS ELECTRICAL BOX WAS STOLEN SOME FURNITURE STOLEN
Suspicious?       Yes
Comments/Reason For Referral to SIU
 (RED FLAGS):     This is an abandoned palntation home. The roof was
removed along with windows an doors. The home looks as if it was being perpared for
distruction. Insured stated that it was all stolen. The neighbors told the investigating
officer that they heard hammering on Saturday morning and also heard it again on Tuesday
and Wenesday during the afternoon that week prior. This indicated that the materials were
removed during a week time span and also during daylight hours.
***NOTE***

GET AUTHORIZATION FORM 904-030 SIGNED ON ALL FIRE, THEFT, OR SUSPICIOUS LOSSES.




                                                2




                                                                                            62
13. Insurance Claim Paid
        DefExh1
        RR12:39
       Appendix13
    CLAIN # •• :780622         ELN NOTEPAD DISPLAY           06/19/2008   10:51:36
    CATEGORY:        TYPE: CLO AUTHOR: UTTRS02    DEST: UTKXJ02              PAGE: 001
    ADJUSTER #8399
    COPY 1:            COPY 2:          COPY 3:          COPY 4:

CLOSING:                                                                        001
INSD. HAD PERSONAL PROPERTY STOLEN FRON A LOCATION OTHER THAN RESIDENCE.
PAID UNDER HHHG INSD. NHH6 COVERAGE IS t300000.00 PAYABLE ANOUNT NOT TO
EXCEED t30000.00 TEN PERCENT EXTENTION OF COVERAGE.
AMOUNT PAID t27810.00 RCV OF DAMAGES ON ANTIQUES NO DEPRECIATION TAKEN.
ALL DOCS UPLOADED
PLEASE CLOSE
THANKS,




                                                                                         28
14. Jury Charge
    CR1031
 Appendix14
                                        CAUSE NO. 32,515

  SHAMARK SMITH LIMITED                                            IN THE DISTRICT COURT
  PARTNERSHIP,
  Plaintiff

                                                                   20 1h JUDICIAL DISTRICT
  vs.
  MARTIN M. LONGORIA,
  Defendant.                                                        MILAM COUNTY, TEXAS
                                      CHARGE OF THE COURT


LADIES AND GENTLEMEN OF THE JtJRY:


       After the closing arguments. you will go to the jury room to decide the case, answer the
questions that are attached, and reach a verdict. You may discuss the case with other jurors only
when you are all together in the jury room.

        Remember my previous instructions: Do not discuss the case with anyone else. either in
person or by any other means. Do not do any independent investigation about the case or conduct
any research. Do not look up any words in dictionaries or on the Internet. Do not post information
about the case on the Internet. Do not share any special knowledge or experiences with the other
jurors. Do not use your phone or any other electronic device during your deliberations for any
reason. I will give you a number where others may contact you in case of an emergency.

        Any notes you have taken are for your own personal use. You may take your notes back into
the jury room and consult them during deliberations, but do not show or read your notes to your
fellow jurors during your deliberations. Your notes are not evidence. Each of you should rely on
your independent recollection of the evidence and not be influenced by the fact that another juror
has or has not taken notes.

        You must leave your notes with the bailiff when you are not deliberating. The bailiff will
give your notes to me promptly after collecting them from you. I will make sure your notes are kept
in a safe, secure location and not disclosed to anyone. After you complete your deliberations. the
bailiff will collect your notes. When you are released from jury duty, the bailiff will promptly
destroy your notes so that nobody can read what you wrote.

        Here are the instructions for answering the questions.

        1.     Do not let bias. prejudice. or sympathy play any part in your decision.

        2.     Base your answers only on the evidence admitted in court and on the law that is in
               these instructions and questions. Do not consider or discuss any evidence that was
               not admitted in the courtroom.
                                                                          FILED
                                              Page 1 of 29         At ~; gS"o'clock _f_M
                                                                            AUG Ol 2014 ~
                                                                     II: ~ ( k ~ 1031
                                                                     ~TNlf? FECHNER
                                                                    OISfR!CT a.ERK, MILAM COUNTY, TEXAS
       3. You are to make up your own minds about the facts. You are the sole judges of the
          credibility of the witnesses and the weight to give their testimony. But on matters of law.
          you must follow all of my instructions.

       4. If my instructions use a word in a way that is different from its ordinary meaning. use
          the meaning I give you. which will be a proper legal definition.

       5. All the questions and answers are important. No one should say that any question or
          answer is not important.

       6. Answer "yes" or "no·· to all questions unless you are told otherwise. A ''yes'" answer
          must be based on the preponderance of the evidence unless you are told otherwise.
          Whenever a question requires an answer other than ·'yes" or ''no," your answer must be
          based on a preponderance of the evidence unless you are told otherwise.

          The term ''preponderance of the evidence'" means the greater weight of credible evidence
          admitted in this case. If you do not find that a preponderance of the evidence supports a
          '·yes·· answer. then answer "no.'" A preponderance of the evidence is not measured by
          the number of witnesses or the number of documents admitted in evidence. For a fact to
          be proved by a preponderance of the evidence. you must find that the fact is more likely
          true than not true.

       7. Do not decide who you think should win before you answer the questions and then just
          answer the questions to match your decision. Answer each question carefully without
          considering who will win. Do not discuss or consider the effect your answers will have.

       8. Do not answer questions by drawing straws or by any method of chance.

       9. Some questions may ask you for a dollar amount. Do not agree in advance to decide on a
          dollar amount by adding up each juror's amount and then figuring the average.

       10. Do not trade your answers. For example. do not say. '·I will answer this question your
           way if you answer another question my way."

       11. Unless otherwise instructed, the answers to the questions must be based on the decision
           of at least ten of the twelve jurors. The same ten jurors must agree on every answer. Do
           not agree to be bound by a vote of anything less than ten jurors. even if it would be a
           majority.

       As I have said before, if you do not follow these instructions, you will be guilty of juror
misconduct. and I might have to order a new trial and start this process over again. That would
waste your time and the parties· money. and would require the taxpayers of this county to pay for
another trial. If a juror breaks any of these rules. tell that person to stop and report it to me
immediately.




                                             Page 2 of29


                                                                                             1032
        A fact may be established by direct evidence or by circumstantial evidence or both. A fact is
established by direct evidence when proved by documentary evidence or by witnesses who saw the
act done or heard the words spoken. A fact is established by circumstantial evidence when it may be
fairly and reasonably inferred from other facts proved.




                                             Page 3 of 29


                                                                                            1033
Question l

Did Martin M. Longoria or any of his agents or employees commit a conversion of any property.
materials. or items owned by Shamark Smith Limited Partnership, Sharon D. Marcus, or Paul J.
Smith?

You are instructed that "conversion" occurs if (1) Shamark Smith Limited Partnership, Sharon D.
Marcus, or Paul J. Smith beneficially owned any property, materials, or items; and (2) Martin M.
Longoria or any of his agents or employees wrongfully exercised dominion or control over the
property, materials, or items to the injury of Shamark Smith Limited Partnership, Sharon D.
Marcus, or Paul J. Smith.


Answer '"Yes'' or "No":

 Answer:     ~




                                          Page 4 of29


                                                                                        1034
If you answered "Yes" to Question l, then answer the following question. Otherwise, do not answer
the following question.

Question 2

       What sum of money, if paid now in cash, would fairly and reasonably compensate Shamark
Smith Limited Partnership, Sharon D. Marcus, and/or Paul J. Smith for the damages, if any, that
were proximately caused by the conversion(s)?

       Consider the elements of damages listed below and none other. Consider each element
separately. Do not reduce the amount, if any, in your answers because of the wrongdoing, if any, of
Shamark Smith Limited Partnership, Sharon 0. Marcus, and/or Paul J. Smith. Any recovery will be
determined by the court when it applies the law to your answers at the time of judgment.

       I.     Loss of market value.

       Find the market value of the property, materials, or items in question in Milam County,
       Texas as of the date of the conversion(s). if any.

       "Market value" means the amount that would be paid in cash by a willing buyer who desires
       to buy. but is not required to buy, to a willing seller who desires to sell, but is under no
       necessity of selling.

       Answer in dollars and cents for damages. if any.



       2.     Cost of repairs or restoration of the Old Sneed Home to its former condition.

       Consider the reasonable cost in Milam County, Texas, to restore the Old Sneed Home to the
       condition it was immediately before the occurrence in question.

       Answer in dollars and cents for damages. if any.



       3.     Loss of use.

"'Loss of use"" damages compensate Shamark Smith Limited Partnership, Sharon 0. Marcus, and/or
Paul J. Smith for their lost profits sustained in the past.

       Answer in dollars and cents for damages. if any.




                                            Page 5 of 29


                                                                                              1035
Question 3

Did Martin M. Longoria or any of his agents or employees trespass on the real property belonging
to Shamark Smith Limited Partnership, Sharon D. Marcus, and/or Paul J. Smith?

       Trespass to real property is defined as an unauthorized entry upon the land of another. Every
       unauthorized entry is a trespass even if no damage is done. A trespass can be either by entry
       of a person on another's land or by causing or permitting a thing to cross the boundary of the
       premises.

Answer "Yes'" or ''No."

Answer:




                                             Page 6 of29


                                                                                            1036
If you answered "Yes" to Question 3. then answer the following question. Otherwise, do not answer
the following question.

Question 4

       What sum of money. if paid now in cash. would fairly and reasonably compensate Shamark
Smith Limited Partnership. Sharon D. Marcus. and/or Paul J. Smith for the damages, if any. that
were proximately caused by the trespass?

       Consider the elements of damages listed below and none other. Consider each element
separately. Do not reduce the amount. if any. in your answers because of the wrongdoing. if any. of
Shamark Smith Limited Partnership. Sharon D. Marcus, and/or Paul J. Smith. Any recovery will be
determined by the court when it applies the law to your answers at the time of judgment.

       1.     Loss of market value.

       Find the market value of the property. materials. or items in question in Milam County,
       Texas as of the date of the conversion(s). if any.

       "Market value" means the amount that would be paid in cash by a willing buyer who desires
       to buy. but is not required to buy, to a willing seller who desires to sell. but is under no
       necessity of selling.

       Answer in dollars and cents for damages, if any.

       Answer: _ _ _ _ _ _ __

       2.     Cost ofrepairs or restoration of the Old Sneed Home to its former condition.

       Consider the reasonable cost in Milam County. Texas. to restore the Old Sneed Home to the
       condition it was immediately before the occurrence in question.

       Answer in dollars and cents for damages. if any.

       Answer: - - - - - - - -

       3.     Loss of use.

·'Loss of use .. damages compensate Shamark Smith Limited Partnership. Sharon D. Marcus. and/or
Paul J. Smith for their lost profits sustained in the past.

       Answer in dollars and cents for damages. if any.

       Answer: - - - - - - - - -




                                            Page 7 of29


                                                                                             1037
Answer the following question only if you unanimously answered ''Yes'' to Questions 1 or 3.
Otherwise. do not answer the following question.

Question 5

To answer '·Yes'' to any part of the following question, your answer must be unanimous. You may
answer ·'No'' to any part of the following question only upon a vote of ten or more jurors.
Otherwise, you must not answer that part of the following question.

       Do you find by clear and convincing evidence that the harm to Shamark Smith Limited
Partnership. Sharon D. Marcus. and/or Paul J. Smith resulted from malice?

       ''Clear and convincing evidence'' means the measure or degree of proof
       that produces a firm belief or conviction of the truth of the allegations
       sought to be established.

       "Malice" means a specific intent by Martin M. Longoria or any of his agents
       or employees to cause substantial injury or harm to Shamark Smith Limited
       Partnership. Sharon D. Marcus, and/or Paul J. Smith.

       Answer .. Yes" or '·No ...




                                           Page 8 of29


                                                                                       1038
Answer the following question only if you unanimously answered "Yes'' to Questions l or 3.
Otherwise, do not answer the following question.

Question 6

To answer "Yes'' to any part of the following question, your answer must be unanimous. You may
answer ·'No" to any part of the following question only upon a vote of ten or more jurors.
Otherwise, you must not answer that part of the following question.


       Do you find by clear and convincing evidence that the harm to Shamark Smith Limited
Partnership, Sharon D. Marcus. and/or Paul J. Smith resulted from gross negligence?

       "Clear and convincing evidence" means the degree or measure of proof that produces a
firm belief or conviction of the truth of the allegations sought to be established.


       "Gross negligence" means an act or omission by Martin M. Longoria or any of his agents
or employees,

              (a)    which when viewed objectively from the standpoint of Martin M. Longoria
                     or any of his agents or employees at the time of its occurrence involves an
                     extreme degree of risk, considering the probability and magnitude of its
                     potential harm to others; and

              (b)    of which Martin M. Longoria or any of his agents or employees has actual,
                     subjective awareness of the risk involved, but nevertheless proceeds with
                     conscious indifference to the rights, safety, or welfare of others.



Answer "Yes" or "No."

Answer: - - - - - - - -




                                          Page 9 of29


                                                                                       1039
Answer the following question only if you unanimously answered "Yes·· to Question 5 or 6.
Otherwise. do not answer the following question.

You must unanimously agree on the amount of any award of exemplary damages.

Question 7

       What sum of money. if any. if paid now in cash. should be assessed against Martin M.
Longoria and awarded to Shamark Smith Limited Partnership. Sharon D. Marcus. and/or Paul J.
Smith as exemplary damages. if any, for the conduct found in response to Question 5 or 6?

'·Exemplary damages" means an amount that you may in your discretion award as a
penalty or by way of punishment.

      Factors to consider in awarding exemplary damages, if any, are-

             a.      The nature of the wrong.

             b.      The character of the conduct involved.

             c.      The degree of culpability of Martin M. Longoria.

             d.      The situation and sensibilities of the parties concerned.

             e.      The extent to which such conduct offends a public sense of justice and
                     propriety.

             f.      The net worth of Martin M. Longoria.

      Answer in dollars and cents. if any.

      Answer: - - - - - - - - -




                                             Page 10 of29


                                                                                   1040
Question 8

Answer the following question only if you unanimously answered '·Yes" to Question 1. Otherwise.
do not answer the following question.

To answer '·Yes .. to any part of the following question, your answer must be unanimous. You may
answer "No·· to any part of the following question only upon a vote of ten or more jurors.
Otherwise. you must not answer that part of the following question.

         Did Martin M. Longoria or any of his agents or employees commit '"Theft", and was the
         value of the stolen property $20.000.00 or greater?

         "'Theft'" means that a person unlawfully appropriates property with the intent to deprive
         the owner of property. Appropriating property is unlawful if it is without the owner"s
         effective consent.

         A person acts with intent with respect to the nature of his conduct or to a result of his
         conduct when it is the conscious objective or desire to engage in the conduct or cause the
         result.

         ··Deprive" means to ·withhold property from the owner permanently or for so extended
         a period o_f time that a mc{jor portion (?{ the value or enjoyment Answer the following question only if you answered '"Yes" to Question 8. Otherwise. do not answer
the following question.

Question 9

       What is a reasonable fee for the necessary services of Shamark Smith Limited Partnership
and Sharon D. Marcus' attorneys stated in dollars and cents?

       Factors to consider in determining a reasonable fee include:

       (l)    the time and labor required. the novelty and difficulty of the questions involved. and
              the skill required to perform the legal service properly;

       (2)    the likelihood that the acceptance of the particular employment will preclude other
              employment by the lawyer;

       (3)    the fee customarily charged in the locality for similar legal services;

       (4)    the amount involved and the results obtained;

       (5)    the time limitations imposed by the client or by the circumstances;

       (6)    the nature and length of the professional relationship with the client;

       (7)    the experience. reputation. and ability of the lawyer or lawyers performing the
              services; and

       (8)    whether the fee is fixed or contingent on results obtained or uncertainty of collection
              before the legal services have been rendered.

       Answer with an amount for each of the following:

              a.      For representation in the trial court.

       Answer:   -------


              b.      For representation through appeal to the Court of Appeals.

       Answer:     -------


              c.      For representation through appeal to the Supreme Court of Texas.

       Answer: - - - - - - -




                                             Page 12 of29


                                                                                            1042
Answer the following question only if you answered "'Yes"' to Question 8. Otherwise, do not answer
the following question.

Question 10

        What is a reasonable fee for the necessary services of Paul J. Smith's attorney, stated in
dollars and cents?

       Factors to consider in determining a reasonable fee include:

       ( 1)   the time and labor required. the novelty and difficulty of the questions involved, and
              the skill required to perform the legal service properly;

       (2)    the likelihood that the acceptance of the particular employment will preclude other
              employment by the lawyer;

       (3)    the fee customarily charged in the locality for similar legal services;

       (4)    the amount involved and the results obtained;

       (5)    the time limitations imposed by the client or by the circumstances;

       (6)    the nature and length of the professional relationship with the client;

       (7)    the experience. reputation. and ability of the lawyer or lawyers performing the
              services; and

       (8)    whether the fee is fixed or contingent on results obtained or uncertainty of collection
              before the legal services have been rendered.

       Answer with an amount for each of the following:

              a.      For representation in the trial court.

       Answer: - - - - - - -

              b.      For representation through appeal to the Court of Appeals.

       Answer: - - - - - - -

              c.      For representation through appeal to the Supreme Court of Texas.

       Answer:




                                             Page 13 of29


                                                                                            1043
Answer the following question only if you answered ''No" to Question 8. Otherwise, do not answer
the following question.

Question 11

        What is a reasonable fee for the necessary services of Martin M. Longoria' s attorneys, stated
in dollars and cents?

       Factors to consider in determining a reasonable fee include:

       (1)     the time and labor required, the novelty and difficulty of the questions involved, and
               the skill required to perform the legal service properly;

       (2)     the likelihood that the acceptance of the particular employment will preclude other
               employment by the lawyer;

       (3)     the fee customarily charged in the locality for similar legal services;

       (4)     the amount involved and the results obtained;

       (5)     the time limitations imposed by the client or by the circumstances;

       (6)     the nature and length of the professional relationship with the client;

       (7)     the experience, reputation, and ability of the lawyer or lawyers performing the
               services; and

       (8)     whether the fee is fixed or contingent on results obtained or uncertainty of collection
               before the legal services have been rendered.

       Answer with an amount for each of the following:

               a.         For representation in the trial court.
                    ~                 oo
       Answer: .., , 3        O()O.
                            1

               b.         For representation through appeal to the Court of Appeals .
                    .,~           ...0
       Answer:          001 OO() •

               c.         For representation through appeal to the Supreme Court of Texas.

       Answer:      ~D,000.
                      ,     oo



                                                 Page 14 of29


                                                                                             1044
Question 12

       Did Paul J. Smith. Sharon D. Marcus. and/or Shamark Smith Limited Partnership
maliciously prosecute Martin Longoria?

       '"Malicious prosecution'" occurs when one person m1t1ates or procures. with malice. and
       without probable cause at the time the prosecution is commenced. the prosecution of an
       innocent person.

       "Malice·· means ill will. bad or evil motive. or such gross indifference to the rights of others
       as to amount to a willful or wanton act.

       "Probable cause'' means the existence of such facts and circumstances as would excite belief
       in a person of reasonable mind, acting on the facts or circumstances within his knowledge at
       the time the prosecution was commenced. that the other person was guilty of a criminal
       offense. The probable cause determination asks whether a reasonable person would believe
       that a crime had been committed given the facts as the complainant honestly and reasonably
       believed them to be before the criminal proceedings were instituted.

Answer "Yes" or '"No" as to Paul J. Smith.

Answer: __\[___.....e....
                     ~------


Answer "Yes·' or ··No" as to Sharon D. Marcus

Answer: _   _,Ll....-t...5~----
Answer "Yes" or '"No" as to Shamark Smith Limited Partnership

Answer: --~__._,,e!;>~----




                                             Page 15 of29


                                                                                              1045
Question 13

Did Paul J. Smith, Sharon D. Marcus. and/or Shamark Smith Limited Partnership intentionally
inflict severe emotional distress on Martin Longoria?
                                                                   Sh~"" rn~tl"c.rsJ e,.-.J... " -
                                                                                      ht,..~l-
        Intentional infliction of emotional distress occurs when the det dant acts mtent1ona           r
        recklessly with extreme and outrageous conduct to cause the               emotional distress and
        the emotional distress suffer.ed. by th@ plaintiff was severe.
                                            .                       .,,.,.{,....
                                                                                    t"
                                                                                 n~ ~ ....
                                                                                          ~f
                                 I ,.~,..ti'"' ~,...~,.I -                .                   .
        "Extreme and outr geo ~ s conduce occurs only where t econ uct has been so out geous in
        character, and so extreme in degree. as to go beyond all possible bounds of decency. and to
        be regarded as atrocious, and utterly intolerable in a civilized community.



Answer ''Yes·· or ..No'' as to Paul J. Smith.

Answer: _ _    4~e._5,_____
Answer .. Yes·· or "No'" as to Sharon D. Marcus

Answer: __Y_.__..e.....5J__ __

Answer ''Yes·· or ··No"' as to Shamark Smith Limited Partnership

Answer: - - ~   e_s
            \./ - =----




                                                Page 16 of29


                                                                                               1046
Question 14
Did Paul J. Smith. Sharon D. Marcus, and/or Shamark Smith Limited Partnership publish the
following statement: that Martin Longoria had stolen components of or contents inside the Old
Sneed Home?

       "'Publish"' means intentionally or negligently to communicate the matter to a person other
       than Martin Longoria who is capable of understanding its meaning and may be made orally
       or in writing.

Answer "Yes·· or ··No'" as to Paul J. Smith.

Answer: ___'f-C-.,S,,J.____ _

Answer ··Yes·· or ··No" as to Sharon D. Marcus

Answer: ___    \{~t5-----
Answer '·Yes·· or "No"' as to Shamark Smith Limited Partnership

Answer:   ---~~f.5
                 _____




                                               Page 17 of29


                                                                                         1047
If you answered "Yes" in Question 14 as to Paul J. Smith, Sharon D. Marcus, and/or Shamark
Smith Limited Partnership, then answer the following question as to that respective party.
Otherwise, do not answer the following question.

Question 15

       Was the statement in Question 14 defamatory concerning Martin Longoria?

       "Defamatory'' means an ordinary person would interpret the statement in a way that tends to
       injure a living person· s reputation and thereby expose the person to public hatred, contempt
       or ridicule. or financial injury or to impeach the person's honesty, integrity, virtue, or
       reputation.

       In deciding whether a statement is defamatory, you must construe the statement as a whole
       and in light of the surrounding circumstances based upon how a person of ordinary
       intelligence would perceive it.

Answer "Yes'' or ''No" as to Paul J. Smith.

Answer:

Answer ·'Yes'' or "No" as to Sharon D. Marcus

Answer:

Answer "Yes" or '·No" as to Shamark Smith Limited Partnership

Answer: _ _   \/~e. . .5_____




                                              Page 18 of29


                                                                                           1048
If you answered ''Yes" in Question 15 as to Paul J. Smith. Sharon D. Marcus. and/or Shamark
Smith Limited Partnership. then answer the following question as to that respective party.
Otherwise. do not answer the following question.

Question 16

Do you find that the statement that Martin Longoria had stolen components of or contents inside the
Old Sneed Home was false at the time it was made as it related to Martin Longoria?

       "False·· means that a statement is not literally true or not substantially true. A statement is
       not ··substantially true·· if. in the mind of the average person, the gist of the statement is
       more damaging to the person affected by it than a literally true statement would have been.

Answer '·Yes"' or ··No" as to Paul J. Smith.

Answer:

Answer ''Yes'" or "No"' as to Sharon D. Marcus

Answer:   --~_.._..f.S~---
Answer "Yes·· or ··No'" as to Shamark Smith Limited Partnership

Answer:




                                               Page 19 of29


                                                                                             1049
If you answered ··Yes" in Question 16 as to Paul J. Smith. Sharon D. Marcus. and/or Shamark
Smith Limited Partnership, then answer the following question as to that respective party.
Otherwise. do not answer the following question.

Question 17
Did Paul J. Smith. Sharon D. Marcus, and/or Shamark Smith Limited Partnership know or should
they have known, in the exercise of ordinary care. that the statement contained in Question 14 was
false and had the potential to be defamatory?

       "Ordinary care" concerning the truth of the statement and its potential to be defamatory
       means that degree of care that would be used by a person of ordinary prudence under the
       same or similar circumstances.

Answer ""Yes.. or ""No'' as to Paul J. Smith.

Answer:   --~~e.._5,_______
Answer "Yes.. or "No" as to Sharon D. Marcus

Answer:   --~~e.5
                _____
Answer ··Yes.. or "No" as to Shamark Smith Limited Partnership

Answer:




                                                Page 20 of29


                                                                                          1050
If you answered "Yes" in Question 17 as to Paul J. Smith, Sharon D. Marcus, and/or Shamark
Smith Limited Partnership. then answer the following question as to that respective party.
Otherwise, do not answer the following question.

Question 18
Do you find by clear and convincing evidence that, at the time Paul J. Smith. Sharon D. Marcus,
and/or Shamark Smith Limited Partnership made the statement in Question 14:

       1. Paul J. Smith, Sharon D. Marcus. and/or Shamark Smith Limited Partnership knew it was
       false as it related to Martin Longoria, or

       2. Paul J. Smith, Sharon D. Marcus. and/or Shamark Smith Limited Partnership made the
       statement with a high degree of awareness that it was probably false. to an extent that Paul J.
       Smith, Sharon D. Marcus. and/or Shamark Smith Limited Partnership in fact had serious
       doubts as to the truth of the statement?

              "Clear and convincing evidence" is that measure or degree of proof that will produce
              in the mind of the jury a firm belief or conviction as to the truth of the allegations
              sought to be established.

Answer "Yes'' or "No" as to Paul J. Smith.

Answer:      ~e...s
Answer ·'Yes" or "No'' as to Sharon D. Marcus

Answer: _ _y___._,,fS
                ____

Answer "Yes'' or '"No" as to Shamark Smith Limited Partnership

Answer:




                                             Page 21 of29


                                                                                             1051
If you answered '·Yes" in Question(s) 12, 13, or 18 as to Paul J. Smith, Sharon D. Marcus, and/or
Shamark Smith Limited Partnership, then answer the following question as to that respective party.
Otherwise, do not answer the following question.

Question 19
What sum of money, if paid now in cash, would fairly and reasonably compensate Martin Longoria
for his injuries, if any, that were proximately caused by the statement in Question 14?

Consider the elements of damages listed below and none other. Consider each element separately.
Do not award any sum of money on any element if you have otherwise, under some other element
awarded a sum of money for the same loss.

That is, do not compensate twice for the same loss, if any. Do not include interest
on any amount of damages you find.

Answer separately in dollars and cents for damages, if any.

a. Injury to reputation sustained in the past.

        Answer as to Paul J. Smith:

        Answer:
                  ,f
                         q (),• Of){) ~
                                      .

        Answer as to Sharon D. Marcus:

        Answer:   ~o. O{)O. c,'O
                    '
        Answer as to Shamark Smith Limited Partnership:
                  u                       DO
        Answer:   0
                      '15, 000.
b. Injury to reputation that, in reasonable probability, Martin Longoria will sustain in the future.

        Answer as to Paul J. Smith:

                  9
                   .JI                   oo
        Answer:      /   (!). ()[){) •
                           .
        Answer as to Sharon D. Marcus:

        Answer:   6io 000. o-o
                          1

        Answer as to Shamark Smith Limited Partnership:

                 t?"t 1 ooo. 0°
        Answer: -&-;0
                  --------




                                                 Page 22 of29


                                                                                                1052
c. Mental anguish sustained in the past.

       Answer as to Paul J. Smith:

       Answer:
                  4~0., 000. oo
                             -
                        •
       Answer as to Sharon D. Marcus:

       Answer:   .jolt>,, 0()(). ~

       Answer as to Shamark Smith Limited Partnership:

       Answer:
                  "'34, 0 ()0 oo
                 .q           :"'""'

d. Mental anguish that, in reasonable probability. Martin Longoria will sustain in the future.

       Answer as to Paul J. Smith:

                      -o-
       Answer: - - - - - - -

       Answer as to Sharon D. Marcus:

       Answer:        -()-
                 -------


       Answer as to Shamark Smith Limited Partnership:

       Answer:        -O-




                                              Page 23 of29


                                                                                                 1053
Answer the following question only if you unanimously answered "Yes" to Question(s) 12, 13. or
18. Otherwise. do not answer the following question.

Question 20

To answer '·Yes" to any part of the following question, your answer must be unanimous. You may
answer '·No" to any part of the following question only upon a vote of ten or more jurors.
Otherwise, you must not answer that part of the following question.

      Do you find by clear and convincing evidence that the harm to Martin M. Longoria resulted
from malice?

       "Clear and convincing evidence'' means the measure or degree of proof
       that produces a firm belief or conviction of the truth of the allegations
       sought to be established.

       "Malice" means a specific intent by Shamark Smith Limited Partnership,
       Sharon D. Marcus, and/or Paul J. Smith or any of his agents or employees to
       cause substantial injury or harm to Martin M. Longoria

       Answer --yes" or "No'' as to Paul J. Smith.

       Answer: - - ~......e~5
                            ______
       Answer "Yes" or ''No·· as to Sharon D. Marcus

       Answer:       \./es
       Answer "Yes" or "No" as to Shamark Smith Limited Partnership

       Answer: _ _   l/~ea~---




                                            Page 24 of29


                                                                                       1054
Answer the following question only if you unanimously answered ·'Yes" to Question 20. Otherwise,
do not answer the following question.

Question 21

To answer --Yes" to any part of the following question, your answer must be unanimous. You may
answer "No'' to any part of the following question only upon a vote of ten or more jurors.
Otherwise. you must not answer that part of the following question.

       Do you find by clear and convincing evidence that the harm to Martin M. Longoria resulted
from fraud?

       "Clear and convincing evidence" means the measure or degree of proof
       that produces a firm belief or conviction of the truth of the allegations
       sought to be established.

       '·Fraud'' occurs when:

       1. A party makes a material misrepresentation, and

       2. The misrepresentation is made with knowledge of its falsity or made
          recklessly without any knowledge of the truth and as a positive assertion;
          and

       3. The misrepresentation is made with the intention that it should be acted
          on by the other party; and

       4. The other party relies on the misrepresentation and thereby suffers
          mJury.

           "Misrepresentation" means a false statement of fact.

       Answer '·Yes'' or "No" as to Paul J. Smith.

       Answer:

       Answer .. Yes" or --No" as to Sharon D. Marcus

       Answer: _ _Y+--e..._.5,___ _~

       Answer ··Yes" or ··No .. as to Shamark Smith Limited Partnership

       Answer: _ _4----"'--"f..~5'---------




                                              Page 25 of29



                                                                                        1055
Answer the following question only if you unanimously answered ··yes'' to Question 21. Otherwise,
do not answer the following question.

You must unanimously agree on the amount of any award of exemplary damages.

Question 22

       What sum of money. if any. if paid now in cash, should be assessed against Shamark Smith
Limited Partnership, Sharon D. Marcus. and/or Paul J. Smith and awarded to Martin M. Longoriao/p
as exemplary damages, if any. for the conduct found in response to Question~ or ,;-l?           \

··Exemplary damages" means an amount that you may in your discretion award as a
penalty or by way of punishment.

       Factors to consider in awarding exemplary damages, if any. are-

              a.                The nature of the wrong.

              b.                The character of the conduct involved.

              c.                The degree of culpability of Shamark Smith Limited Partnership, Sharon D.
                                Marcus. and/or Paul J. Smith.

              d.                The situation and sensibilities of the parties concerned.

              e.                The extent to which such conduct offends a public sense of justice and
                                propriety.

              f.                The net worth of Shamark Smith Limited Partnership. Sharon D. Marcus,
                                and/or Paul J. Smith.

       Answer in dollars and cents. if any.

       Answer as to Paul J. Smith:

       Answer:     ".aol• 00().          00



       Answer as to Sharon D. Marcus:

       Answer: $30, {)()().           ~
                            •
       Answer as to Shamark Smith Limited Partnership:
                   J/,,11                00
       Answer:       T()1        000 •
                            '



                                                       Page 26 of29


                                                                                                 1056
When you go into the jury room to answer the questions, the first thing you will need to do is
choose a presiding juror.

   The presiding juror has these duties:

   1. have the complete charge read aloud if it will be helpful to your deliberations;

   2. preside over your deliberations, meaning manage the discussions, and see that you follow
      these instructions;

   3. give written questions or comments to the bailiff who will then give them to the judge;

   4. write down the answers that you agree on:

   5. get the signatures for the verdict certificate: and

   6. notify the bailiff that you have reached a verdict.

Do you understand the duties of the presiding juror? If you do not, please tell me now.

        Unless otherwise instructed, you may answer the questions on a vote of 10 jurors. The same
10 jurors must agree on every answer in the charge. This means you may not have one group of l O
jurors agree on one answer and a different group of 10 jurors agree on another answer.

       If 10 jurors agree on every answer. those l Ojurors sign the verdict.

        If all 12 of you agree on every answer. you are unanimous and only the presiding juror signs
the verdict.

        All jurors should deliberate on every question. You may end up with all 12 of you agreeing
on some answers. while only 10 or 11 of you agree on other answers. But when you sign the
verdict, only those 10 who agree on every answer will sign the verdict.

        There are some special instructions before Questions 5, 6, 7, 8 and 22 explaining how to
answer those questions. Please follow the instructions. If all 12 of you answer those questions, you
will need to complete a second verdict certificate for those questions.

       Do you understand these instructions? If you do not, please tell me now.




                                             Page 27 of29


                                                                                             1057
                                      Verdict Certificate
Check one:


 I    Our verdict is unanimous. All 12 of us have agreed to each and every answer. The presiding
      juror has signed the certificate for all 12 of us.


                                                         Printedame of Presiding Juror


      Our verdict is not unanimous. Eleven of us have agreed to each and every answer and have
      signed the certificate below.

      Our verdict is not unanimous. Ten of us have agreed to each and every answer and have
      signed the certificate below.

SIGNATURE                                                       NAME PRINTED




                                                                          FILED
                                                                   At ~;     IS: o'clock_/!_M
                                                                            AUG O12014             !!/
                                          Page 28 of29
                                                                              &t t!h1tW
                                                                     IJh,.C~fECHNER
                                                                    OIS1'1\lc:T WRIC, Mii.AM C:OUKTY, TEXAS

                                                                                                   1058
       If you have answered Questions 5. 6. 7. 8 and/or 22. then you must sign this certificate also.

                                    ADDITIONAL CERTIFICATE


        I certify that the jury was unanimous in answering Question No. 5. All twelve of us agreed
to the answer. The presiding juror has signed the certificate for all twelve of us.


Signature of Presiding Juror                                Printed Name of Presiding Juror



        I certify that the jury was unanimous in answering Question No. 6. All twelve of us agreed
to the answer. The presiding juror has signed the certificate for all twelve of us.


Signature of Presiding Juror                                 Printed Name of Presiding Juror



        I certify that the jury was unanimous in answering Question No. 7. All twelve of us agreed
to the answer. The presiding juror has signed the certificate for all twelve of us.


Signature of Presiding Juror                                 Printed Name of Presiding Juror



        I certify that the jury was unanimous in answering Question No. 8. All twelve of us agreed
to the answer. The presiding juror has signed the certificate for all twelve of us.


Signature of Presiding Juror                                 Printed Name of Presiding Juror


        I certify that the jury was unanimous in answering Question No. 22. All twelve of us agreed
to the answer. The presiding juror has signed the certificate for all twelve of us.


                                                             Printedame of Presiding Juror


                                                                         FILED
                                                                 At   R: IS- o'clock _f!_M
                                                                           AUG Ol 2014          It
                                             Page 29 of29          ~C ~&t~
                                                                       Ft!Cl-fN!!iR
                                                                  DISTIUC'I' CLfRI